--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
 



--------------------------------------------------------------------------------




 


AGREEMENT FOR THE PURCHASE OF SHARES
OF ARAL PETROLEUM CAPITAL LLP
AND SHARES AND DEBT OF GROENZEE B.V.
AUGUST 1, 2014
 


 




 

--------------------------------------------------------------------------------



 

 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 

 

 
 Page
 
ARTICLE I – INTERPRETATION
2
1.1
Definitions
2
1.2
Gender and Number
11
1.3
Headings, etc
11
1.4
Schedules and Exhibits
11
1.5
Statutory References
12
1.6
Currency
12
1.7
Knowledge
12
1.8
Accounting Terms
12
1.9
Milestone Date
12
1.10
Agreed Form
12
Article II – ARAL INTERESTS AND PURCHASE PRICE
12
2.1
Subscription of Subscription Shares; Purchase and Sale of the Asia Sixth and
Groenzee Shares
12
2.2
Subscription Price
13
2.2
Purchase Price
13
2.3
Issue of Subscription Shares; Payment of the Purchase Price
14
2.4
Withholding Tax and VAT
14
Article III – CLOSING
14
3.1
Date, Time and Place of Closing
14
3.2
Closing Procedures
14
Article IV – REPRESENTATIONS, WARRANTIES AND INDEMNITIES
16
4.1
Representations and Warranties of Asia Sixth
16
4.2
Representations and Warranties of CEI
20
4.3
Representations and Warranties of the Investors
23
Article V COVENANTS
27
5.1
Conduct of Business Prior to Closing
27
5.2
Discharge of Groenzee liabilities
27
5.3
Transfer of the Aral Interests
28
5.4
Waivers and Consents
28
5.5
CEI Shareholder Approval
28
5.6
Covenant to Provide Information
29
5.6
Exclusive Dealings
29
5.7
Covenants of CEI
29
5.8
Pedevco Agreement; Covenants of Pedevco and RJ Credit
30
Article VI – CLOSING CONDITIONS
31
6.1
Conditions in Favour of CEI
31
6.2
Conditions in Favour of Asia Sixth
32



 

 
 

--------------------------------------------------------------------------------

 

Table of Contents (continued)
 

 

     Page
6.3
Mutual Conditions
32
Article VII – TERMINATION
33
7.1
Termination
33
7.2
Effect of Termination
33
7.3
Waiver of Conditions of Closing
34
Article VIII – INDEMNIFICATION AND REMEDIES
34
8.1
Indemnification by Asia Sixth
34
8.2
Indemnification by CEI
34
8.3
Indemnification by Investors
35
8.4
Indemnification against Third Party Claims
35
8.5
Procedure for Indemnification – Other Claims
36
8.6
Calculation of Indemnification
36
8.7
Expiry and Limitation of Liability
36
8.8
Settlement of Indemnification Amounts and Set-Off
37
8.9
Exclusion of the Intereks Claim
37
Article IX – MISCELLANEOUS
37
9.1
Notices
37
9.2
Entire Agreement
39
9.3
Amendments
39
9.4
Waiver
39
9.5
Severability
39
9.6
Assignments
39
9.7
Injunctive Relief and Specific Performance
39
9.8
Governing Law
40
9.9
Arbitration
40
9.10
Time of the Essence
40
9.11
Expenses
40
9.12
Further Assurances
40
9.13
Announcements
40
9.14
Broker Fees
41
9.15
Legal Advice
41
9.17
Counterparts
41


 
 

--------------------------------------------------------------------------------

 

SHARE PURCHASE AGREEMENT
 
SHARE PURCHASE AGREEMENT dated as at August 1, 2014.
 
BY AND AMONG:
 
CASPIAN ENERGY INC., a corporation existing under the laws of Ontario, Canada
(“CEI”)
 
- and -
 
CASPIAN ENERGY LIMITED, a corporation existing under the laws of Ontario, Canada
(“CEL”)
 
- and -
 
ASIA SIXTH ENERGY RESOURCES LIMITED, a corporation existing under the laws of
the British Virgin Islands (“Asia Sixth”)
 
- and -
 
GROENZEE B.V., private limited liability company (besloten vennootschap met
beperkte aansprakelijkheid) existing under the laws of the Netherlands
(“Groenzee”)
 
- and -
 
PACIFIC ENERGY DEVELOPMENT CORP., a corporation existing under the laws of the
State of Nevada, United States of America (“Pedevco”)
 
- and -
 
GIANT DRAGON ENTERPRISES LIMITED, a company existing under the laws of the
British Virgin Islands (“Giant Dragon”)
 
- and -
 
ACAP LIMITED, a company existing under the laws of the British Virgin Islands
(“Acap”)
 
- and -
 
RJ CREDIT, LLC, a company existing under the laws of the State of Delaware,
United States of America (“RJ Credit”)
 


 
RECITALS:
 
WHEREAS Aral Petroleum Capital LLP is a legal entity established under the laws
of the Republic of Kazakhstan, having state registration certificate No.
65245-1910-TOO (ИУ) issued by the Justice Department of the City of Almaty of
the Ministry of Justice of the Republic of Kazakhstan on 25 August 2004 with its
registered address at 77 Dzhambul Street, Almaty, 050012, Republic of Kazakhstan
(“Aral”);
 
AND WHEREAS Asia Sixth is the creditor of all the Indebtedness set forth in
Schedule “B” (the “Purchased Debt”);
 
AND WHEREAS Asia Sixth is the registered and beneficial owner of all of the
issued and outstanding shares of Groenzee (“Groenzee Shares”);
 
AND WHEREAS CEI is the registered and beneficial owner of all of the issued and
outstanding shares of CEL;
 

 
 

--------------------------------------------------------------------------------

 



 
AND WHEREAS Asia Sixth owns directly a 10% participating interest in the charter
capital (“Aral Interests”) of Aral, which such Aral Interests are all the Aral
Interests owned by Asia Sixth (the “Asia Sixth Aral Interests”);
 
AND WHEREAS Groenzee owns directly 50% of Aral Interests, which such Aral
Interests are all the Aral Interests owned by Groenzee (the “Groenzee Aral
Interests”);
 
AND WHEREAS Asia Sixth wishes to sell and CEI wishes to purchase all of the
Groenzee Shares, the Purchased Debt and Asia Sixth Aral Interests held by Asia
Sixth;
 
AND WHEREAS in connection with the sale of the Asia Sixth Aral Interests and the
Groenzee Shares, Groenzee, Asia Sixth and CEL wish to terminate certain
agreements made between Groenzee and CEL in connection with a proposed sale of
certain Aral Interests by CEL to Groenzee;
 
AND WHEREAS in connection with the sale of the Groenzee Shares, the relevant
parties hereto have transferred certain debt held by Groenzee to third parties
prior to the signing of this Agreement;
 
AND WHEREAS in connection with the entering into of this Agreement, Asia Sixth
intends to terminate a certain shares subscription agreement made between Asia
Sixth and Pedevco dated on or about September 11, 2013, as may have been amended
from time to time (the “Pedevco Agreement”) and upon termination of the Pedevco
Agreement, Asia Sixth is required to pay to Pedevco a sum of US$5,000,000
(“Pedevco Indebtedness”) advanced by Pedevco to Asia Sixth under the Pedevco
Agreement by issuing to Pedevco a promissory note in the amount of US$5,000,000
(“Pedevco Promissory Note”) and at the direction of Pedevco, pay to RJ Credit
(being Pedevco’s creditor) a sum of US$5,000,000 (“RJ Credit Indebtedness”) by
issuing to RJ Credit a promissory note in the amount of US$5,000,000 (“RJ Credit
Promissory Note”).
 
AND WHEREAS in connection with the entering into of this Agreement, Asia Sixth
intends to terminate a certain share purchase agreement made between Sixth
Energy and Giant Dragon dated on or about September 11, 2013, as may have been
amended from time to time (the “Giant Dragon Agreement”) and in consideration of
the termination of the Giant Dragon Agreement, Asia Sixth has agreed to pay, on
behalf of Sixth Energy, a sum of US$ 5,500,000 (“Giant Dragon Indebtedness”) to
Giant Dragon to set-off a corresponding amount of loan owing by Asia Sixth to
Sixth Energy by issuing to Giant Dragon a promissory note (“Giant Dragon
Promissory Note”).
 
AND WHEREAS in connection with the entering into of this Agreement, Asia Sixth
intends to terminate a certain share purchase agreement made between Sixth
Energy and Acap dated on or about September 11, 2013, as may have been amended
from time to time (the “Acap Agreement”) and in consideration of the termination
of the Acap Agreement, Asia Sixth has agreed to pay, on behalf of Sixth Energy,
a sum of US$ 9,900,0000 (“Acap Indebtedness”) to Acap to set-off a corresponding
amount of loan owing by Asia Sixth to Sixth Energy by issuing to Acap a
promissory note (“Acap Promissory Note”).
 
NOW THEREFORE in consideration of the mutual covenants and agreements contained
in this Agreement and other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the Parties agree as follows:
 
 
ARTICLE I – INTERPRETATION
 
1.1
Definitions.

 
In this Agreement, the following terms have the following meanings:
 
“Acap Agreement” has the meaning specified in the recitals hereto.
 
“Acap Indebtedness” has the meaning specified in the recitals hereto.
 

 
- 2 -

--------------------------------------------------------------------------------

 



 
“Acap Promissory Note” has the meaning specified in the recitals hereto.
 
“Affiliate” has the meaning given to such term in the Business Corporations Act
(Ontario).
 
“Agreement” means this share purchase agreement and the Schedules and exhibits
attached to it, in all cases as they may be amended from time to time; and the
words “Article” and “Section” followed by a number or letter mean and refer to
the specified Article or Section of this share purchase agreement.
 
“Anti-monopoly Approval” means the approval or non-objection to the transactions
contemplated herein by the Agency of the Republic of Kazakhstan for Competition
Protection.
 
“Applicable Law” means, with respect to any Person, property, transaction, event
or other matter, (a) any foreign or domestic constitution, treaty, law, statute,
regulation, code, ordinance, principle of common law or equity, rule, municipal
by-law, Order or other requirement having the force of law, (b) any policy,
practice, protocol, standard or guideline of any Governmental Authority which,
although not necessarily having the force of law, is regarded by such
Governmental Authority as requiring compliance as if it had the force of law
(collectively in the foregoing clauses (a) and (b), “Law”), in each case
relating or applicable to such Person, property, transaction, event or other
matter and also includes, where appropriate, any interpretation of Law (or any
part thereof) by any Person having jurisdiction over it, or charged with its
administration or interpretation.
 
“Aral” has the meaning specified in the recitals hereto.
 
“Aral Charter" means the charter of Aral as amended.
 
“Aral Contingent Liabilities” has the meaning specified Section 4.1(2).
 
“Aral Financing Documents” has the meaning specified in Section.6.1.
 
“Aral Interests” has the meaning specified in the recitals hereto.
 
“Aral Material Liabilities” has the meaning specified Section 4.1(2).
 
“Aral Pre-emption Right Waivers” means an irrevocable and unconditional waiver
from Aral in the form substantially set out in Schedule “E” hereto, pursuant to
which Aral waives any rights of pre-emption arising in connection with the sale
of the Aral Interests contemplated in this Agreement.
 
“Aral Transfer Deed” means the act on transfer, in the agreed form, to be
executed between CEI (or the Permitted Assign) and Asia Sixth with respect to
the transfer of the Asia Sixth Aral Interests.
 
“Asia Sixth” has the meaning specified in the recitals hereto.
 
“Asia Sixth Aral Interests” has the meaning specified in the recitals hereto.
 
“Asia Sixth Consideration Shares” has the meaning specified in Section 2.3.
 
“Asia Sixth Consideration Warrants” has the meaning specified in Section.2.3.
 
“Asia Sixth Disclosure Letter” means the disclosure letter dated the date hereof
regarding this Agreement that has been provided by Asia Sixth to the Caspian
Entities.
 
“Asia Sixth Entities” means collectively Asia Sixth and Groenzee and each “Asia
Sixth Entity” means either Asia Sixth Entities.
 
“Asia Sixth Indemnified Persons” has the meaning specified in Section 8.2.
 

 
- 3 -

--------------------------------------------------------------------------------

 



 
“Assets” means, with respect to Aral, all property and assets of every nature
and kind, whether leased or owned, and wherever located including without
limitation (i) all machinery, equipment, furniture, accessories and supplies of
all kinds, (ii) all trucks, cars and other vehicles, (iii) all inventories of
stock-in-trade and merchandise including materials, supplies, work-in-progress,
tooling, service parts and purchased finished goods owned by Aral, (iv) all
accounts and notes receivable of every nature and kind, whether current or not,
(v) the leasehold interest in and to any leased properties of Aral and the
buildings, improvements and fixtures located thereon, (vi) all proprietary
rights of Aral, (vii) all Licenses, Consents and Regulatory Approvals held by
Aral, (viii) the Contracts, leases and offers to lease of Aral, (ix) the books
and records of Aral, (x) the Corporate Records of Aral, and (xi) Seismic Data.
 
“Business” means the business presently and heretofore carried on by Aral and
its subsidiaries.
 
“Business Day” means any day, other than a Saturday, Sunday or statutory or
civic holiday in Toronto, Ontario, Calgary, Alberta, the Netherlands,
Kazakhstan, or Hong Kong.
 
“C$” means Canadian dollars, the lawful currency of Canada.
 
“Caspian Entities” means collectively CEI and CEL and each “Caspian Entity”
means either Caspian Entities.
 
“Caspian Entities Indemnified Persons” has the meaning specified in Section 8.1.
 
“CEI Balance Sheet” means the balance sheet of CEI as at 12:01 a.m. on the date
specified, prepared in accordance with GAAP, consistently applied with those
principles used in the preparation of the CEI Financial Statements.
 
“CEI Disclosure Letter” means the disclosure letter dated the date hereof
regarding this Agreement that has been provided by CEI to the Asia Sixth
Entities.
 
“CEI Financial Statements” means the audited financial statements of CEI for the
three most recently completed financial years and the unaudited financial
statements of CEI for the three month period ended March 31, 2014.
 
“CEI Payees” has the meaning specified in Section 8.8.
 
“CEI Shareholders’ Approval” means the approval as required by Applicable Law,
of the holders of Common Shares voted in person or by proxy at the Meeting,
authorizing:
 
 
(a)
the issuance of the Consideration Shares and Common Shares issuable under the
Consideration Warrants;

 
 
(b)
the election of directors to the board of CEI; and

 
 
(c)
CEI to continue into British Columbia.

 
and any other matters requiring approval by holders of Common Shares by the NEX,
the TSXV (including, if required, “minority approval”, as such term is defined
under Multilateral Instrument 61-101 - Protection Of Minority Security Holders
In Special Transactions) or as otherwise required under Applicable Law for the
purposes of consummating the transactions contemplated by this Agreement.
 
“CEL” has the meaning specified in the title to this Agreement.
 
“CEL Agreements” means collectively the CEL Guarantee, CEL Share Purchase
Agreement and CEL Share Pledge, including in each case any supplement and
amendment thereto.
 
“CEL Aral Interests” means the 40% participating interest in the charter capital
of Aral owned by CEL.
 
“CEL Guarantee” means the guarantee made by CEL in favour of Groenzee dated June
3, 2013.
 

 
- 4 -

--------------------------------------------------------------------------------

 



 
“CEL Share Purchase Agreement” means the share purchase agreement between CEL
and Groenzee dated June 3, 2013 providing for the sale of certain Aral Interests
by CEL to Groenzee.
 
“CEL Share Pledge” means the agreement providing for the pledge of interest
dated June 3, 2013 made between CEL and Groenzee.
 
“Circular” means the notice of the Meeting and management information circular,
including all schedules, appendices and exhibits thereto, to be sent to the
shareholders of CEI in connection with the Meeting, as amended, supplemented or
otherwise modified from time to time prepared in accordance with Applicable Laws
including the policies of the NEX or the TSXV, as applicable.
 
“Clean CEI Balance Sheet” has the meaning set forth in Section 5.2(1)(b).
 
“Clean Groenzee Balance Sheet” has the meaning set forth in Section 5.8(2).
 
“Closing” means the completion of the purchase and sale of the Asia Sixth Aral
Interests, the Purchased Debt and Groenzee Shares, as well as the issuance of
the Consideration Shares in accordance with the terms of this Agreement.
 
“Closing Date” means the date that is five (5) Business Days following the date
all conditions in Article VI have been satisfied or waived in accordance to the
provisions thereto, or a day as may be agreed to in writing by CEI and Asia
Sixth.
 
“Closing Period” means the period between the close of business on the date of
this Agreement and the Closing.
 
“Closing Time” has the meaning set forth in Section 3.1 hereto.
 
“Common Shares” means the common shares in the capital of CEI.
 
“Consent” means any consent, approval, permit, waiver, ruling, exemption or
acknowledgement from any Person (other than Aral) which is provided for or
required: (a) in respect of or pursuant to the terms of any Contract; or (b)
under any Applicable Law, in either case (x) in connection with the sale or
transfer of Aral Interests, the Purchased Debt or the Groenzee Shares to CEI on
the terms contemplated in this Agreement; (y) to permit Aral to carry on the
Business after Closing; or (z) which is otherwise necessary to permit the
Parties to perform their obligations under this Agreement, but does not include
a Regulatory Approval.
 
“Consideration Shares” means the Subscription Shares and the Asia Sixth
Consideration Shares, representing, immediately after Closing, 60% of the issued
and outstanding Common Shares as of the Closing Date.
 
“Consideration Warrant” means an option to acquire a Common Share, subject to
Applicable Law, on terms corresponding to a Warrant, Option or RN Option (as
modified in Schedule 2.3A hereto) outstanding immediately after Closing and
which such Consideration Warrant is exercisable only following the issuance of a
Common Share in accordance with the terms of the Warrant or Option or RN Option
to which the terms of the particular Consideration Warrant corresponds.
 
“Contracts” means all agreements, leases, arrangements, understandings,
commitments and undertakings (whether written, electronic or oral), including,
without limitation, Licenses relating to proprietary rights, to which a Person
is a party or a beneficiary or pursuant to which any of its property or assets
may be affected.
 
“Corporate Records” means all books and records as well as corporate records,
including (i) all constating documents and by-laws, (ii) all minutes of meetings
and resolutions of shareholders and directors, and (iii) the share certificate
books, securities register, register of members, register of transfers and
register of directors.
 

 
- 5 -

--------------------------------------------------------------------------------

 



 
“Damages” means, any loss, cost, liability, claim, interest, fine, penalty,
assessment, Taxes, damages available at law or in equity (but excluding any
incidental, consequential, special, aggravated, exemplary or punitive damages),
expense (including reasonable consultant’s and expert’s fees and expenses and
reasonable costs, fees and expenses of legal counsel on a full indemnity basis,
without reduction for tariff rates or similar reductions and reasonable costs,
fees and expenses of investigation, defence or settlement) or diminution in
value.
 
“Dispute” means a dispute, controversy, difference or claim between the Parties
arising out of or in relation to this Agreement.
 
“Excellent Harvest” means Excellent Harvest Holdings Limited a wholly owned
subsidiary of Strong Petrochemical Holdings Limited.
 
“Exchange Approval” means the conditional approval of the NEX, and/or, if
applicable, the TSXV approving the transactions set out in this Agreement as
required under policies, rules and regulations issued by the respective
exchange, including any matters put forth in connection with obtaining the CEI
Shareholders’ Approval.
 
“Firebird” means Firebird Global Master Fund Holdings, Ltd. and Firebird Avrora
Fund, Ltd.
 
“GAAP” means international financial reporting standards, and with respect to
any Party, as generally accepted in its jurisdiction at the relevant time.
 
“Giant Dragon” has the meaning specified in the title to this Agreement.
 
“Giant Dragon Agreement” has the meaning specified in the recitals hereto.
 
“Giant Dragon Indebtedness” has the meaning specified in the recitals hereto.
 
“Giant Dragon Promissory Note” has the meaning specified in the recitals hereto.
 
“Governmental Authority” means any (i) multinational, federal, provincial,
territorial, state, municipal, local or other governmental or public department,
central bank, court, commission, board, bureau or agency, domestic or foreign,
(ii) any subdivision or authority of any of the above, or (iii) any
quasi-governmental or private body exercising any regulatory, expropriation or
taxing authority under or for the account of any of the above.
 
“Groenzee” has the meaning specified in the recitals hereto.
 
“Groenzee Aral Interests” has the meaning specified in the recitals hereto.
 
“Groenzee Aral Debt” means the amount and material terms of such Indebtedness
set forth opposite such term in Schedule “A” attached hereto.
 
“Groenzee Asia Sixth Debt” means the amount and material terms of all
Indebtedness listed in Schedule “B” attached hereto.
 
“Groenzee Balance Sheet” means the balance sheet of Groenzee as at 12:01 a.m. on
the date specified, prepared in accordance with generally accepted accounting
principles, consistently applied with those principles used in the preparation
of the Groenzee Financial Statements.
 
“Groenzee CEL Sold Debt” means the amount and material terms of such
Indebtedness set forth opposite such term in Schedule “A (2)” attached hereto.
 
“Groenzee Financial Statements” means the audited financial statements of
Groenzee for the last three most recently completed financial years and the
unaudited financial statements of Groenzee (on a single entity basis) for the
three month period ended March 31, 2014.
 
“Groenzee Shares” has the meaning specified in the recitals hereto.
 
“Groenzee Transfer Deed” means a notarial transfer deed, in the agreed form, to
effect the transfer of the Groenzee Shares.
 
“Group Company” means each Caspian Entity and from and after Closing each
Caspian Entity and Groenzee.
 
“ICC Rules” has the meaning specified in Section 9.9.
 
“Indebtedness” of any Person means, without duplication:
 
 
(a)
all obligations of such Person for borrowed money or with respect to deposits or
advances of any kind;

 
 
(b)
all obligations of such Person evidenced by bonds, debentures, notes or similar
instruments;

 
 
(c)
all obligations, contingent or otherwise, of such Person upon which interest
charges are customarily paid;

 
 
(d)
all obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person;

 
 
(e)
all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business);

 
 
(f)
all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed;

 
 
(g)
all guarantees by such Person of Indebtedness of others;

 
 
(h)
all capital lease obligations of such Person;

 
 
(i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guarantee (other than letters of
credit and letters of guarantee issued in support of current accounts payable
incurred in the ordinary course of business);

 
 
(j)
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances;

 
 
(k)
all obligations under any foreign exchange contract, currency swap agreement,
foreign currency futures or options, exchange rate insurance or other similar
agreement or combination thereof;

 
 
(l)
all obligations of such Person to purchase, redeem, retire, defease or otherwise
acquire for value (other than for other equity securities) any equity securities
of such Person, valued, in the case of redeemable equity securities, at the
greater of voluntary or involuntary redemption price, plus accrued and unpaid
dividends; and

 
 
(m)
any amendment, supplement, modification, deferral, renewal, extension, refunding
or refinancing of any Indebtedness of the types referred to above.

 

 
- 6 -

--------------------------------------------------------------------------------

 



 
“Interim Aral Loan” means a US$3,000,000 facility agreement dated May 21, 2014
between Sixth Energy (as lender) and Aral (as borrower) under which US$1,800,000
has been drawn by Aral as of July 23, 2014 and any additional loan or loans from
Sixth Energy to Aral as agreed to in writing by Meridian.
 
“IntereksClaim” means the claim for Damages from Intereks & Co LLP in the
approximate amount set forth in Schedule “A (1)” relating to Nabors Drilling
International Limited on 8 October 2009 in relation to the on-shore drilling
services contract (No. NDIL-APC-04/005) between the Aral, as the customer, and
Nabors Drilling International Limited, as the service provider, dated 19 April
2005, as amended.
 
“Investors” means Pedevco, RJ Credit, Giant Dragon and Acap and “Investor” means
any one of them.
 
“Kazakh Consents” means the waiver by the Government of Kazakhstan of its
pre-emptive purchase right under the Law of the Republic of Kazakhstan on
Subsoil and Subsoil Use dated June 2010 and the consent of Kazakh MOG, each in
respect of: (a) the sale of the Aral Interests by Asia Sixth and/or the
transactions contemplated in this Agreement; and (b) the pledge of any Aral
Interests in connection with the transactions contemplated in the Aral Financing
Documents, in each case in accordance with the terms contemplated herein.
 
“Kazakh MOG” means the Ministry of Oil and Gas of the Republic of Kazakhstan.
 
“Kazakhstan Law” means Applicable Laws in Kazakhstan.
 
“Legal Proceeding” means any litigation, action, application, suit,
investigation, hearing, claim, complaint, deemed complaint, grievance, civil,
administrative, regulatory or criminal, arbitration proceeding or other similar
proceeding, before or by any court, tribunal or Governmental Authority, and
includes any appeal or review thereof and any application for leave for appeal
or review.
 
“License” means any License, permit, authorization, approval or other evidence
of authority issued or granted to, conferred upon, or otherwise created for,
Aral by any Governmental Authority.
 
“Liens” means (i) any mortgage, charge, pledge, hypothec, security interest,
assignment, lien (statutory or otherwise), privilege, easement, servitude,
pre-emptive right or right of first refusal, ownership or title retention
agreement, restrictive covenant or conditional sale agreement, and (ii) any
other encumbrance of any nature or any other arrangement or condition which, in
substance, secures payment or performance of an obligation.
 
“Material Adverse Effect” means, with respect to any Person, any state of facts,
which, in either case, either individually or in the aggregate, are, or would
reasonably be expected to be, material and adverse to (i) the business,
operations, results of operations, assets, liabilities, obligations or financial
condition of the Person and its Subsidiaries, on a consolidated basis, (ii) the
implementation of the transactions contemplated in this Agreement, or (iii) the
ability of the Person and its Subsidiaries to comply with any of their
respective obligations under this Agreement.
 
“Material Contract” means a Contract which has a value in excess of $500,000.
 
“Meridian” means Meridian Capital International Fund.
 
“Meeting” means the special meeting of the shareholders of CEI to be convened by
CEI for the purposes of, among other things, seeking the CEI Shareholders’
Approval and any adjournment or continuation thereof.
 
“Milestone Date” has the meaning specified in Section 1.9.
 
“NEX” means the NEX, a trading board of the TSXV, or a successor thereof.
 
“Options” has the meaning specified in Section 4.2(7).
 

 
- 7 -

--------------------------------------------------------------------------------

 



 
“Order” means any order, directive, judgment, decree, injunction, decision,
ruling, award or writ of any Governmental Authority.
 
“Parties” means CEI, CEL, Asia Sixth, Groenzee, Pedevco, Giant Dragon, Acap, RJ
Credit and any other Person who may become a party to this Agreement and “Party”
means any one of them.
 
“Pedevco” has the meaning specified in the recitals hereto.
 
“Pedevco Agreement” has the meaning specified in the recitals hereto.
 
“Pedevco Indebtedness” has the meaning specified in the recitals hereto.
 
“Pedevco Promissory Note” has the meaning specified in the recitals hereto.
 
“Permitted Assign” means such assign of CEI that is an entity 100% owned
directly or indirectly by CEI and prior approved by Asia Sixth, such approval
not to be unreasonably withheld.
 
“Permitted Liens” means:
 
 
(a)
Liens for Taxes and utilities that, in each case, are not yet due or are not in
arrears; and

 
 
(b)
With only respect to Aral:

 
 
(i)
construction, mechanics’, carriers’, workers’, repairers’, storers’ or other
similar liens (inchoate or otherwise) if individually or in the aggregate
they:  (i) are not material; (ii) arose or were incurred in the ordinary course
of business; (iii) have not been filed, recorded or registered in accordance
with Applicable Law; (iv) notice of them has not been given to Aral; and (v) the
debt secured by them is not in arrears;

 
 
(ii)
minor title defects or irregularities, minor unregistered easements or rights of
way, and other minor unregistered restrictions affecting the use of real
property if such title defects, irregularities or restrictions are complied with
and do not, in the aggregate, materially adversely affect:  (i) the operation of
the Business or the continued use of the real property to which they relate
after the Closing on substantially the same basis as the Business is currently
being operated and such real property is currently being used; or (ii) the
marketability of such real property;

 
 
(iii)
easements, covenants, rights of way and other restrictions if registered
provided that they are complied with and do not, in the aggregate, materially
adversely affect:  (i) the operation of the Business or the continued use of the
real property to which they relate after the Closing on substantially the same
basis as the Business is currently being operated and such real property is
currently being used; or (ii) the marketability of such real property; and

 
 
(iv)
registered agreements with municipalities or public utilities if they:  (i) have
been complied with or adequate security has been furnished to secure compliance;
and (ii) do not, in the aggregate, materially adversely affect (A) the operation
of the Business or the continued use of the real property to which they relate
after the Closing on substantially the same basis as the Business is currently
being operated and such real property is currently being used, or (B) the
marketability of such real property.

 
“Person” means a natural person, partnership, limited partnership, limited
liability partnership, syndicate, sole proprietorship, corporation or company
(with or without share capital), limited liability company, trust,
unincorporated association, joint venture or other entity or Governmental
Authority.
 

 
- 8 -

--------------------------------------------------------------------------------

 



 
“Promissory Notes” has the meaning specified in Section 2.2.
 
“Public Record” means all information, reports, schedules, forms, statements and
other documents filed or furnished by CEI, as the case may be after February 21,
2014 with the Canadian Securities Regulators or similar regulatory authority in
compliance, or intended compliance, with any Applicable Law.
 
“Purchase Price” has the meaning specified in Section 2.3.
 
“Purchased Debt” shall have the meaning specified in the recitals hereto.
 
“RN Options” has the meaning specified in Section 4.2(7).
 
“Regulatory Approval” means any approval, consent, ruling, authorization,
notice, permit, waiver or acknowledgement that may be required from any Person
pursuant to Applicable Law or under the terms of any License or the conditions
of any order (i) in connection with the execution and delivery of, and
performance by each of the Aral Sixth Entities and the Caspian Entities, as the
case may be, of its obligations under this Agreement or the consummation of the
transactions contemplated hereby; (ii) to avoid the loss of any License; (iii)
to permit Aral to carry on the Business after the Closing as the Business is
currently carried on by Aral; and (iv) Anti-monopoly Approval.
 
“Relevant Rights” has the meaning specified in Section 2.1.
 
“RJ Credit Promissory Notes” has the meaning specified in the recitals hereto.
 
“Securities Act” has the meaning specified in Section 4.3(6).
 
“Seismic Data” means all geophysical, reserves, drilling and oil and gas
information, including all summary reports, surveyors’ ground elevation records,
shot point maps, shooters’ records, seismograph records, seismograph magnetic
tapes, monitor records, field records and record sections and maps, surveys on
any media or blackline prints, including all such data as may be owned by
brokers or other Persons in which Aral may have an interest in.
 
“Shareholders’ Agreement” means the shareholders’ agreement to be entered into
among Meridian Capital International Fund, Asia Sixth, and CEI, in accordance
with the term sheet set out in Schedule “C” and to be dated as of the Closing
Date.
 
“Short Term Loan Agreement” means the agreement dated July 7, 2014 providing for
a senior secured loan up to an amount of US$1,500,000 by Meridian and Firebird
to CEI.
 
“Sixth Energy” means The Sixth Energy Limited, a company incorporated in the
British Virgin Islands, and the holder of 66.88% of all the outstanding shares
in Asia Sixth as of the date of this Agreement.
 
“Strong Petro Agreement” means the share purchase agreement made between Asia
Sixth and Excellent Harvest and dated March 27, 2013, as such agreement may be
amended and supplemented.
 
“Subscription” has the meaning specified in Section 2.1.
 
“Subscription Price” has the meaning specified in Section 2.2.
 
“Subscription Shares” has the meaning specified in Section 2.1.
 
“Subsidiary” has the meaning given to such term in the Business Corporations Act
(Ontario).
 
“Tax Act” means the Income Tax Act (Canada) and the regulations thereunder.
 
“Tax Authority” means any Governmental Authority having taxing authority and
their respective successors, if any, including without limitation, the
applicable Governmental Authorities in Canada, the Netherlands, the British
Virgin Islands and Kazakhstan.
 

 
- 9 -

--------------------------------------------------------------------------------

 



 
“Tax Returns” means all returns, reports, declarations, elections, notices,
filings, forms, statements and other documents (whether in written, electronic
or other form) and any amendments, schedules, attachments, supplements,
appendices and exhibits thereto, which have been prepared or filed or required
to be prepared or filed in respect of Taxes.
 
“Taxes” means taxes imposed by any Tax Authority on, or measured by, or referred
to as, income, profits, payroll, withholding, sales, value added, goods and
services, branch, capital, property, social security and other taxes, and
includes all interest, penalties, fines, additions to tax or other additional
amounts imposed thereon, as well as instalments thereof, and whether disputed or
not, but specifically excludes any taxes arising from the transaction
contemplated by this Agreement.
 
“Third Party Claim” has the meaning specified in Section 8.4.
 
“Transfer Documents” has the meaning specified in Section 3.2.
 
“TSXV” means the TSX Venture Exchange, or a successor thereof.
 
“US$” means United States Dollars, the lawful currency of the United States of
America.
 
“VAT” means valued added tax (if applicable).
 
“Warrants” has the meaning specified in 4.2(7).
 
“Withholding Tax Amount” has the meaning specified in Section 2.5.
 
1.2
Gender and Number.

 
Any reference in this Agreement to gender includes all genders and words
importing the singular include the plural and vice versa.
 
1.3
Headings, etc.

 
The division of this Agreement into Articles and Sections and the insertion of
headings are for convenient reference only and are not to affect or be used in
the construction or interpretation of this Agreement.
 
1.4
Schedules and Exhibits.

 
The Schedules and exhibits form an integral part of this Agreement.
 
Schedule “A” – Schedule of Existing Debt and Large Payables
 
Schedule “B” – Schedule of Groenzee Asia Sixth Debt
 
Schedule “C” – Shareholders’ Agreement Term Sheet
 
Schedule “D” – [Intentionally Deleted]
 
Schedule “E” – Form of Aral Pre-emption Right Waiver
 
Schedule “2.1A” – Subscription Shares Breakdown
 
Schedule “2.1B” – Intentionally Deleted
 
Schedule “2.3A” – Terms of Asia Sixth Consideration Warrants
 
Schedule “2.3B” – Allocation of Purchase Price
 
Schedule “6.1” – Key Terms of the Aral Financing Documents
 

 
- 10 -

--------------------------------------------------------------------------------

 



 
1.5
Statutory References.

 
Unless otherwise specifically indicated, any reference to a statute in this
Agreement refers to that statute and to the regulations made under that statute,
as the same may, from time to time, be amended, re-enacted or replaced.
 
1.6
Currency.

 
All amounts in this Agreement, unless otherwise specifically indicated, are
stated in US$.
 
1.7
Knowledge.

 
Where any representation or warranty in this Agreement is expressly qualified by
reference to the knowledge of a Party, it shall be deemed to refer to the
knowledge of the officers and directors of such Party and which in each case
each such individual has, or would have, if it had made a reasonable inquiry of
such Persons (including appropriate shareholders, officers, directors and
advisors) as a reasonable person would have considered necessary, as to the
matters that are the subject of the representations and warranties.
 
1.8
Accounting Terms.

 
All accounting terms and references not defined in this Agreement are to be
interpreted in accordance with GAAP.
 
1.9
Milestone Date.

 
In this Agreement “Milestone Date” shall mean 180 days from the effective date
of this Agreement, save that in the event the Kazakh Consents in respect of the
sale of the Aral Interests contemplated in this Agreement have not been
obtained, the Milestone Date shall be extended for another 180 days following
the end of the first 180 days. Each Party shall exercise commercially reasonable
best efforts to obtain the same.
 
1.10
Agreed Form.

 
Any document expressed to be in “agreed form” means a document in or
substantially in the form approved by, and signed for identification purposes by
or on behalf of, Asia Sixth and CEI.
 
 
ARTICLE II – ARAL INTERESTS AND PURCHASE PRICE
 
2.1
Subscription of Subscription Shares; Purchase and Sale of the Asia Sixth and
Groenzee Shares.

 
Subject to the terms and conditions of this Agreement, each Investor hereby
covenants and agrees to subscribe for (the “Subscription”), and CEI covenants
and agrees to issue to each Investor (or its nominees), the number of Common
Shares (“Subscription Shares”) as set forth in Schedule “2.1A”.
 
Subject to the terms and conditions of this Agreement: Asia Sixth hereby
covenants and agrees to sell, assign and transfer to CEI free of all Liens and
CEI covenants and agrees to purchase and acquire from Asia Sixth on the Closing
Date immediately following the Subscription: (i) the Asia Sixth Aral Interest;
(ii) the Groenzee Shares; and (iii) the Purchased Debt.
 
Groenzee hereby unconditionally and irrevocably waives all rights relating to
the purchase by CEI of the Asia Sixth Aral Interest in accordance with the terms
of this Agreement, whether under the existing foundation agreement of Aral, the
charter of Aral or otherwise, including all its pre-emptive rights to the
foregoing transactions (collectively, the “Relevant Rights”).  Groenzee further
unconditionally and irrevocably releases and waives Asia Sixth from the
compliance of the notification and other procedural
 

 
- 11 -

--------------------------------------------------------------------------------

 



 
requirements relating to the exercise of Groenzee’s Relevant Rights under the
existing foundation agreement of Aral, the charter of Aral or otherwise.
 
2.2
Subscription Price.

 
The Parties agree that the subscription price payable by each Investor for the
Subscription Shares in the aggregate, shall be US$25,400,000 (the “Subscription
Price”) and shall be allocated among the Investors as follows:
 

 
Subscription Price
Pedevco
US$5,000,000
RJ Credit
US$5,000,000
Giant Dragon
US$5,500,000
Acap
US$9,900,000



The payment of the above portion of the Subscription Price by each Investor
shall be satisfied by the assignment by each Investor respectively of the
Pedevco Promissory Note, the RJ Credit Promissory Note, the Giant Dragon
Promissory Note and the Acap Promissory Note to CEI (collectively the
“Promissory Notes”).
 
2.3
Purchase Price.

 
The Parties agree that the purchase price payable by CEI to Asia Sixth for the
Asia Sixth Aral Interests, the Groenzee Shares and the Purchased Debt, in the
aggregate, shall be US$47,114,778 (the “Purchase Price”).
 
The payment of the Purchase Price shall be satisfied as to US$ 21,714,778 by the
issuance to Asia Sixth or its nominee(s) of such number of Common Shares, free
of all Liens, as set forth in Schedule “2.1A” and in all cases representing
35.1% of the issued and outstanding Common Shares of the class at the Closing
(“Asia Sixth Consideration Shares”) and the issuance of a number of
Consideration Warrants, the terms of which are set forth in Schedule “2.3A” of
this Agreement (“Asia Sixth Consideration Warrants”) and as to the remaining
Purchase Price, by the assignment of the Promissory Notes by CEI to Asia Sixth
and a set-off against the full amounts owing under the Promissory Notes.  For
greater certainty, the number of Asia Sixth Consideration Warrants to be issued
shall be equal to 60% of all Warrants, Options and RN Options outstanding
immediately after Closing, and the terms of the Asia Sixth Consideration
Warrants shall reflect the Warrants, Options and RN Options outstanding
immediately before Closing, on a proportionate basis.
 
The allocation of such Purchase Price shall be in the amounts and in the manner
set out in Schedule “2.3B” of this Agreement.
 
2.4
Issue of Subscription Shares; Payment of the Purchase Price.

 
CEI shall issue the Subscription Shares, free of all Liens, in the proportions
set out in Section 2.1 to each Investor at Closing by delivering share and
option certificates representing the relevant duly authorized and issued
Subscription Shares.
 
CEI shall pay the Purchase Price by delivering share and option certificates
representing the duly authorized and issued Asia Sixth Consideration Shares,
Asia Sixth Consideration Warrants and the Promissory Notes to Asia Sixth at
Closing.
 

 
- 12 -

--------------------------------------------------------------------------------

 



 
2.5
Withholding Tax and VAT.

 
The Parties acknowledge that CEI or Aral, as the case might be, is required by
Law to deduct and withhold from the consideration amount that is allocated to
the Asia Sixth Aral Interest and the Groenzee Shares an amount equal to the Tax
(if any) which is payable under Kazakhstan Law at the source of payment in
respect of any income or gain from the sale pursuant to this Agreement (the
“Withholding Tax Amount”).  Notwithstanding the foregoing provision, the Parties
agree that the Purchase Price payable by CEI under this Agreement shall be paid
in full without set-off of the Withholding Tax Amount and CEI shall pay such
additional amount to Asia Sixth as will ensure that Asia Sixth receives (free
and clear of any Tax deductions or withholdings) the full amount it would have
received if no such deduction or withholding had been required.
 
The Parties further agree that in the event any Withholding Tax Amount is
payable by CEI as the result of the transactions contemplated in this Agreement,
the Parties will take commercially reasonable efforts to cause Aral to transfer
to CEL any amounts necessary to satisfy any Indebtedness and CEL shall transfer
to CEI any amounts necessary to satisfy any indebtedness owing under the Aral
Financing Documents.
 
 
ARTICLE III – CLOSING
 
3.1
Date, Time and Place of Closing.

 
The completion of the transaction of purchase and sale contemplated by this
Agreement will take place at the offices of Blake, Cassels & Graydon LLP, 199
Bay Street, Suite 4000, Commerce Court West, Toronto, Ontario, M5L 1A9, at 9:00
a.m.  (“Closing Time”) (Toronto time) on the Closing Date or at such other place
and at such other time as may be agreed upon in writing by the Parties.
 
3.2
Closing Procedures.

 
Subject to satisfaction or waiver by the relevant Party of the conditions of
closing as provided in Article VI, at the Closing, each of the Investors shall
deliver to CEI, or to any Person as CEI may direct, respectively, the Pedevco
Promissory Note, the RJ Credit Promissory Note, the Giant Dragon Promissory Note
and the Acap Promissory Note.
 
Subject to satisfaction or waiver by the relevant Party of the conditions of
closing as provided in Article VI, at the Closing, Asia Sixth shall deliver to
CEI, or to any Person as CEI may direct:
 
 
(a)
The following documents (together with the Promissory Notes, collectively, the
“Transfer Documents”)

 
 
(i)
a copy of the Aral Transfer Deed duly signed by Asia Sixth;

 
 
(ii)
duly signed revised Charter of Aral, in the agreed form, showing CEI or the
Permitted Assign as owner of the Asia Sixth Aral Interests and Groenzee as the
owner of the Groenzee Aral Interests;

 
 
(iii)
power of attorney from Asia Sixth and/or Groenzee in the agreed form between CEI
and Asia Sixth to effect any re-registration of Aral Interests with Government
Authorities;

 
 
(iv)
duly signed protocol of the general meeting of all the participants in Aral
reflecting sale of the Asia Sixth Aral Interests or a certified copy of the
updated register of Aral showing CEI or the Permitted Assign as owner of the
Asia Sixth Aral Interests, Groenzee as the owner of the Groenzee Aral Interests
and CEL as the owner of the CEL Aral Interests, as applicable;

 

 
- 13 -

--------------------------------------------------------------------------------

 



 
 
(v)
a duly signed irrevocable power of attorney by Asia Sixth in the agreed form
necessary to execute the Groenzee Transfer Deed;

 
 
(vi)
the shareholder’s register of Groenzee as well as all notarial deeds of share
issuance pursuant to which Asia Sixth has acquired the Groenzee Shares;

 
 
(vii)
a certificate, in the agreed form, signed by a duly authorised officer of Asia
Sixth dated the Closing Date, to the effect that the conditions in Section
6.1(j) and 6.1(k) (to the extent they relate to Asia Sixth) have been satisfied.

 
 
(b)
legal opinions in the agreed form, issued by Asia Sixth’s counsels and addressed
to CEI (and, if necessary, to any Dutch civil law notary to effect the transfer
of the Groenzee Shares) which addresses;

 
 
(i)
the corporate authorization of Asia Sixth and Groenzee to enter into the
transactions contemplated in this agreement;

 
 
(ii)
enforcement of obligations under this agreement against Asia Sixth and Groenzee;
and

 
 
(iii)
the corporate existence of Groenzee and the validity of the transfer of the
Groenzee Shares under Dutch law;

 
Upon such delivery of the Transfer Documents, CEI shall deliver or assign (as
applicable) to:
 
 
(a)
each of Asia Sixth and the Investors;

 
 
(i)
a legal opinion, in the agreed form, issued by CEI’s counsel and addressed to
Asia Sixth and the Investors which addresses:

 
 
(i)
the corporate authorization of CEI and CEL to enter into the transactions
contemplated in this agreement;

 
 
(ii)
enforcement of obligations under this Agreement against CEI and CEL;

 
 
(iii)
the corporate existence of CEI and CEL; and

 
 
(iv)
the Consideration Shares and the Common Shares issuable upon the exercise or
conversion of the Consideration Warrants, where issued, as being issued as fully
paid and non-assessable shares of CEI; and

 
 
(ii)
a certificate, in the agreed form, signed by a duly authorised officer of CEI
dated the Closing Date, to the effect that the conditions in Section 6.2(c) and
6.2(d) have been satisfied.

 
 
(b)
Asia Sixth or its nominee;

 
 
(i)
a copy of the Aral Transfer Deed duly signed by CEI or the Permitted Assign
prior approved by Asia Sixth;

 
 
(ii)
a copy of the Groenzee Transfer Deed duly executed by CEI or the Permitted
Assign or a Dutch agent or civil law notary appointed by CEI or the Permitted
Assign;

 
 
(iii)
the Promissory Notes; and

 

 
- 14 -

--------------------------------------------------------------------------------

 



 
 
(iv)
the Asia Sixth Consideration Shares and Asia Sixth Consideration Warrants in
accordance with Section 2.4 (in such form and under such registration as Asia
Sixth may direct); and

 
 
(c)
Each of the Investors the relevant Subscription Shares in accordance with
Section 2.4 (in such form and under such registration as Asia Sixth may direct).

 
Following delivery of the Transfer Documents, the Promissory Notes shall be
cancelled by Asia Sixth and marked accordingly so.
 
 
ARTICLE IV – REPRESENTATIONS, WARRANTIES AND INDEMNITIES
 
4.1
Representations and Warranties of Asia Sixth.

 
To induce CEI to enter into this Agreement and complete the transactions
contemplated hereby, Asia Sixth represents and warrants to and in favour of CEI
now and on the Closing Date as provided in this Section 4.1 in each case subject
to the information provided, and except to the extent set out, in the Asia Sixth
Disclosure Letter:
 
 
(1)
Standing and Corporate Power

 
 
(a)
Asia Sixth is a corporation duly organized and validly existing under the laws
of the British Virgin Islands and Groenzee is a private limited liability
company (besloten vennootschap met beperkte aansprakelijkheid) duly organized
and validly existing under the laws of the Netherlands.  Each Asia Sixth Entity
has the requisite corporate power, authority and capacity to execute and deliver
this Agreement and all other agreements and instruments to be executed by it as
contemplated herein and to perform its other obligations hereunder and under all
such other agreements and instruments to which it thereby becomes subject.

 
 
(b)
Asia Sixth is currently the sole registered and beneficial owner of the Asia
Sixth Aral Interests with good and marketable title thereto, free and clear of
all Liens (other than (i) any Liens which shall be waived following the receipt
of the Kazakh Consents and Aral Pre-emption Right Waiver and (ii) as set forth
in Section (1)(b) of the Asia Sixth Disclosure Letter).

 
 
(c)
Asia Sixth is currently the sole registered and beneficial owner of all of the
Groenzee Shares (and will, at the Closing Time, be the sole and registered and
beneficial owner of all of the Groenzee Shares), which make up (and will make
up) all the issued and outstanding securities of Groenzee, with good and
marketable title thereto, free and clear of all Liens (other than as set forth
in Section (1)(b) of the Asia Sixth Disclosure Letter).

 
 
(d)
Groenzee is currently the sole registered and beneficial owner of the Groenzee
Aral Interests, with good and marketable title thereto, free and clear of all
Liens (other than any (i) Liens which shall be waived following the receipt of
the Kazakh Consents and Aral Pre-emption Right Waiver and (ii) as set forth in
Section (1)(b) of the Asia Sixth Disclosure Letter).

 
 
(2)
Groenzee Aral Debt, Aral Material Liabilities and Aral Contingent Liabilities

 
 
(a)
The Groenzee Aral Debt has not been previously assigned or encumbered by
Groenzee.

 

 
- 15 -

--------------------------------------------------------------------------------

 



 
 
(b)
Schedule “A” accurately reflects (a) the amounts owing on and the security
granted under the Groenzee Aral Debt as of the date hereof and the Groenzee Aral
Debt is currently owing and payable in accordance with its terms.

 
 
(c)
To the best of Asia Sixth’s knowledge Schedule “A (1)” accurately reflects (a)
the material liabilities of Aral (the “Aral Material Liabilities”); and (b)
contingent liabilities of Aral (the “Aral Contingent Liabilities”) and Asia
Sixth acknowledges that such amounts are expected to remain liabilities of Aral
following Closing.

 
 
(3)
No Conflict.  The execution, delivery and performance of this Agreement by each
Asia Sixth Entity and the completion (with any required Consents and Regulatory
Approvals and the giving of any required notices) of the transactions
contemplated by this Agreement do not and will not result in or constitute any
of the following a default, breach or violation or an event that, with notice or
lapse of time or both, would be a default, breach or violation of any of the
terms, conditions or provisions of the articles or by-laws of either Asia Sixth
Entities or the violation of any Applicable Law.

 
 
(4)
Compliance with Applicable Law.  Aral is conducting the Business in compliance
with Applicable Law in all material respects.

 
 
(5)
Execution and Enforceability.  Each Asia Sixth Entity has taken all necessary
corporate actions to authorize the execution, delivery and performance of this
Agreement, including the transactions contemplated herein in accordance with the
provisions of this Agreement.  This Agreement has been duly executed and
delivered by each Asia Sixth Entity and this Agreement constitutes, and all
other documents executed and delivered on behalf of each Asia Sixth Entity
hereunder shall, when executed and delivered constitute, legal, valid and
binding obligations of each Asia Sixth Entity, enforceable in accordance with
its respective terms and conditions, subject to the qualification that such
enforceability may be subject to (i) bankruptcy, insolvency, fraudulent
preference, reorganization or other laws affecting the enforcement of creditors'
rights generally, and (ii) general principles of equity (regardless of whether
such enforceability is considered in a proceeding at equity or law).

 
 
(6)
Corporate Records.  The Corporate Records of Groenzee have been maintained in
accordance with Applicable Law in all material respects and contain true,
correct and complete copies of its articles, its by-laws, the minutes of every
meeting of its board of directors and every committee thereof and of its
shareholders and every written resolution of its directors and shareholders.

 
 
(7)
Financial Statements.  The Groenzee Financial Statements have all been prepared
in accordance with GAAP consistently applied throughout the periods to which
they relate and are accurate and complete in all material respects.  The
Groenzee Balance Sheets contained in the Groenzee Financial Statements fairly
present the financial position of Groenzee as of the financial statement date
and the statements of earnings and retained earnings contained in the relevant
financial statement fairly present the revenues, earnings and results of
operations for the periods indicated.  Except as set forth in Section (7) of the
Asia Sixth Disclosure Letter, Groenzee has no other liabilities (which includes
Indebtedness) or obligations of any nature (whether known or unknown, liquidated
or unliquidated, due or to become due and whether absolute, accrued, contingent
or otherwise) except for liabilities and obligations (which include
Indebtedness) disclosed or provided for in the most recent Groenzee Financial
Statements and current liabilities incurred in the ordinary course of business
since the date of such Groenzee Financial Statements.

 

 
- 16 -

--------------------------------------------------------------------------------

 



 
 
(8)
Material Contracts.  Section (8) of the Asia Sixth Disclosure Letter lists or
identifies all Material Contracts to which Groenzee is a party.  Groenzee is to
the knowledge of Asia Sixth not in default under any Material Contract and there
has not occurred any event which, with the lapse of time or giving of notice or
both, would constitute a default under any Material Contract by Groenzee.  Each
Material Contract is in full force and effect, unamended by written or oral
agreement.

 
 
(9)
Title to and Sufficiency of Assets and Seismic Data.  Aral has good and
marketable legal and beneficial title to all of its property and Assets,
including all Seismic Data, necessary to operate the Business, free and clear of
any and all Liens, except for Permitted Liens. Neither Asia Sixth nor any of its
Affiliates or Subsidiaries (other than Groenzee and Aral) owns or has any rights
or interest in any Assets or Seismic Data necessary to operate the
Business.  The property and Assets owned and leased by Aral constitute all of
the property and Assets used or held for use in connection with the Business and
are sufficient in all material respects to permit the continued operation of the
Business in substantially the same manner as conducted as of the date hereof and
during the year ended on the date of the most recent Aral Financial
Statements.  There is no agreement, option or other right or privilege
outstanding in favour of any Person for the purchase from Aral of the Business
or any part thereof or of any of the property or Assets of Aral, other than the
purchase of inventories in the ordinary course of Business.

 
 
(10)
Legal Proceedings.  There is no material Legal Proceeding in progress, pending
or, to the knowledge of Asia Sixth, threatened against or affecting (i) the
ability of Asia Sixth to complete the transactions contemplated in this
Agreement; (ii) Groenzee; or (iii) any of Groenzee’s assets or title
thereto.  There is no Order outstanding against or affecting Groenzee or any of
Groenzee’s properties or Assets.

 
 
(11)
Business of Groenzee.  At all times since its formation, Groenzee has never
carried on any active business, employed any Persons or owned any assets other
than the Groenzee Aral Interests, the Groenzee Aral Debt and the Groenzee CEL
Sold Debt (which such debt is no longer owned by Groenzee as of the date
hereof).

 
 
(12)
Groenzee Tax Matters.

 
 
(a)
Groenzee has prepared and filed when due with each relevant Tax Authority all
Tax Returns required to be filed by or on behalf of it in respect of any Taxes
in accordance with Applicable Law.  All such Tax Returns are correct and
complete in all material respects, and no material fact has been omitted
therefrom.  No extension of time in which to file any such Tax Returns is in
effect.  No Governmental Authority has asserted that Groenzee is required to
file Tax Returns or pay any Taxes in any jurisdiction where it does not do so.

 
 
(b)
Groenzee has paid in full and when due all Taxes required to be paid by it.

 
 
(c)
Except as specified in Section (12)(c) of the Asia Sixth Disclosure Letter, no
assessments or reassessments of the Taxes of Groenzee are currently the subject
of an objection or appeal, no audit by any Governmental Authority of Groenzee is
currently ongoing and there are no outstanding issues which have been raised and
communicated to Groenzee by any Governmental Authority.  Neither of Asia Sixth
or Groenzee has received any indication from any Governmental Authority that an
audit, assessment or reassessment of Groenzee is proposed in respect of any
Taxes, regardless of its merits.  Groenzee has not executed or filed with any
Governmental Authority any agreement or waiver extending the period for
assessment, reassessment or collection of any Taxes.

 

 
- 17 -

--------------------------------------------------------------------------------

 



 
 
(d)
Groenzee has withheld from each payment made to any Person all amounts required
by Applicable Law to be withheld, and has remitted such withheld amounts within
the prescribed periods to the appropriate Tax Authority.

 
 
(e)
Groenzee has charged, collected and remitted on a timely basis all Taxes
required under Applicable Law on any sale, supply or delivery made by it.

 
 
(f)
The terms and conditions made or imposed in respect of every transaction (or
series of transactions) between Groenzee and any Person that is (i) a
non-resident of the Netherlands, and (ii) not dealing at arm’s length with
Groenzee, do not differ from those that would have been made between persons
dealing at arm’s length, for purposes of all transfer pricing or similar rules
under Applicable Law.

 
 
(g)
The Groenzee CEL Sold Debt is held in its entirety by one or more Persons each
of whom, at all times, (i) is not a “specified non-resident shareholder” (within
the meaning of subsection 18(5) of the Tax Act) of CEL, and deals at arm’s
length (within the meaning of the Tax Act) with all “specified shareholders”
(within the meaning of subsection 18(5) of the Tax Act) of CEL, and (ii) deals
at arm’s length (within the meaning of the Tax Act) with and does not have a
“significant interest” (within the meaning of subsection 80.01(2) of the Tax
Act) in CEL.  The Purchased Debt is not, and will not as a result of the Closing
become, a “specified obligation” of Groenzee within the meaning of subsection
80.01(6) of the Tax Act.

 
 
(13)
Additional Matters.

 
 
(a)
Asia Sixth hereby represents and warrants to CEI, and acknowledges that CEI is
relying thereon in connection with transactions contemplated herein, that, save
as disclosed in the Asia Sixth Disclosure Letter:

 
 
(i)
to the extent that Asia Sixth acquires securities pursuant to this Agreement,
Asia Sixth is acquiring such securities as principal for its own account and not
for the benefit of any other Person;

 
 
(ii)
Asia Sixth is not resident in or otherwise subject to the laws of any province
or territory of Canada;

 
 
(iii)
Asia Sixth is not a “U.S. Person”, as such term is defined in Regulation S under
the United States Securities Act of 1933, as amended, or a Person in the United
States of America, and to the extent that Asia Sixth acquires securities, it is
not and will not be acquiring such securities for the account or the benefit of
any U.S. Person or any Person in the United States of America;

 
 
(iv)
the issuance of Common Shares pursuant to this Agreement does not and will not
contravene any securities legislation outside of Canada to which Asia Sixth is
subject and does not and will not trigger any obligation on the part of CEI to
prepare and file a prospectus or similar document or any registration obligation
on the part of CEI under such securities legislation.  Any assignee of Asia
Sixth must also make the above representations; and

 
 
(v)
Asia Sixth is aware that Common Shares issued pursuant to this Agreement will be
subject to a four month hold period from the date of issuance as required by
Canadian securities legislation.

 

 
- 18 -

--------------------------------------------------------------------------------

 



 
4.2
Representations and Warranties of CEI.

 
To induce Asia Sixth to enter into this Agreement and complete the transactions
contemplated hereby, CEI represents and warrants to and in favour of each of
Asia Sixth and the Investors now and on the Closing Date as provided in this
Section 4.2.  In each case subject to the information provided and, except to
the extent set out in the CEI Disclosure Letter:
 
 
(1)
Standing and Corporate Power of CEI.

 
 
(a)
Each Caspian Entity is a corporation, duly organized, validly existing under the
laws of Ontario, and duly registered and authorized to carry on business in
Ontario. Each Caspian Entity has the requisite corporate power, authority and
capacity to execute and deliver this Agreement and the other agreements and
instruments to be executed and delivered by it as contemplated herein and to
perform its other obligations hereunder and under all such other agreements and
instruments to which it thereby becomes subject.

 
 
(b)
CEI is the sole registered and beneficial owner of CEL with good and marketable
title thereto, free and clear of all Liens.

 
 
(c)
CEL is currently the sole registered and beneficial owner of the CEL Aral
Interests, with good and marketable title thereto, free and clear of all Liens
(other than such Liens under the CEL Agreements).

 
 
(2)
No Conflict.  Other than the CEI Shareholders’ Approval, the Exchange Approval
(if applicable), the Kazakh Consents and Aral Pre-emption Right Waiver, the
execution, delivery and performance of this Agreement by each Caspian Entity and
the completion of the transactions contemplated by this Agreement do not and
will not result in or constitute a default, breach or violation of any of the
terms, conditions or provisions of (i) the constating documents of either
Caspian Entity; (ii) under any permit or authorization of any Governmental
Authority; or (iii) Applicable Law.

 
 
(3)
Compliance with Applicable Law.  Each Caspian Entity is conducting its business
in compliance with Applicable Law in all material respects in the 12 months
immediately preceding the date hereof.

 
 
(4)
Execution and Enforceability.  Each Caspian Entity has taken all necessary
corporate actions to authorize the execution, delivery and performance of this
Agreement, including the transactions contemplated herein in accordance with the
provisions of this Agreement.  This Agreement has been duly executed and
delivered by each Caspian Entity and this Agreement constitutes, and all other
documents executed and delivered on behalf of each Caspian Entity hereunder
shall, when executed and delivered constitute, legal, valid and binding
obligations of each Caspian Entity, enforceable in accordance with its
respective terms and conditions, subject to the qualification that such
enforceability may be subject to (i) bankruptcy, insolvency, fraudulent
preference, reorganization or other laws affecting the enforcement of creditors'
rights generally, and (ii) general principles of equity (regardless of whether
such enforceability is considered in a proceeding at equity or law).

 
 
(5)
Corporate Records.  Except as specified in Section 4.2(5) of the CEI Disclosure
Letter, in the 12 months immediately preceding the date hereof, the Corporate
Records of each Caspian Entity have been maintained in accordance with
Applicable Law in all material respects and contain true, correct and complete
copies of its articles, its by-laws, the minutes of every meeting of its board
of directors and every committee thereof and of its shareholders and every
written resolution of its directors and shareholders.

 

 
- 19 -

--------------------------------------------------------------------------------

 



 
 
(6)
Financial Statements.  The CEI Financial Statements have all been prepared in
accordance with GAAP consistently applied throughout the periods to which they
relate and are accurate and complete in all material respects.  The CEI Balance
Sheets contained in each of the CEI Financial Statements fairly present the
financial position of CEI as of their respective dates and the statements of
earnings and retained earnings contained in the relevant financial statements
fairly present the revenues, earnings and results of operations for the periods
indicated.  Except as disclosed in the CEI Financial Statements, each Caspian
Entity has no other liabilities (which includes Indebtedness) or obligations of
any nature (whether known or unknown, liquidated or unliquidated, due or to
become due and whether absolute, accrued, contingent or otherwise) except for
liabilities and obligations (which include Indebtedness) disclosed or provided
for in the most recent CEI Financial Statements and current liabilities incurred
in the ordinary course of business since the date of the CEI Financial
Statements.  Notwithstanding the foregoing, CEI makes no representation or
warranty as to the accuracy and completeness of any financial information
prepared by Aral that are incorporated into the CEI Financial Statements or CEI
Balance Sheets, other than that CEI has accurately and completely incorporated
such information as provided by Aral into the CEI Financial Statements and CEI
Balance Sheets, respectively.

 
 
(7)
Share Capital.  CEI is authorized to issue an unlimited number of Common
Shares.  Section 4.2(7) of the CEI Disclosure Letter sets out as at the date
hereof, the number of issued and outstanding: (i) Common Shares; (ii) warrants,
each entitling the holder thereof to acquire one additional Common Share
(“Warrants”); (iii) options to acquire Common Shares (“Options”); (iv) the
number of Common Shares issuable pursuant to an agreement between CEI and a
consultant for services and advice provided and contingent on the achievement of
certain exploration and development milestones (“RN Options”); and (v) the
number of Common Shares issuable under the Short Term Loan Agreement.  Except as
set out in Section 4.2(7) of the CEI Disclosure Letter, as at the date hereof
and as of the Closing Date, there are no outstanding Common Shares or options,
warrants, rights or conversion or exchange privileges or other securities
entitling anyone to acquire any Common Shares or any other rights, agreements or
commitments of any character whatsoever requiring the issuance, sale or transfer
by CEI of any Common Shares or any securities convertible into, exchangeable or
exercisable for, or otherwise evidencing a right to acquire, any Common
Shares.  As of the date hereof and as of the Closing Date, all outstanding
Common Shares have been duly authorized and validly issued and are not subject
to, nor have they been issued in violation of, any pre-emptive rights.

 
 
(8)
Public Record.

 
 
(a)
Except as disclosed in the Public Record: (i) there has been no change or
circumstances that would have a Material Adverse Effect on CEI; and (ii) CEI has
conducted its business only in the ordinary and normal course.

 
 
(b)
The information and statements set forth in the Public Record are true, correct,
and complete in all material respects and did not contain any misrepresentation,
as of the respective dates of such information or statements, and no material
change has occurred in relation to CEI which is not disclosed in the Public
Record and CEI has not filed any confidential material change reports which
continue to be confidential.  Notwithstanding the foregoing, CEI makes no
representation or warranty as to the accuracy and completeness of any
information prepared by Aral that are incorporated into the Public Record, other
than that CEI has accurately and completely incorporated such information as
provided by Aral into the Public Record.

 

 
- 20 -

--------------------------------------------------------------------------------

 



 
 
(9)
Securities Law Matters.  No securities commission or similar regulatory
authority, or stock exchange in Canada, has issued any order which is currently
outstanding preventing or suspending trading in any securities of CEI,
including, without limitation the Common Shares; no such proceeding is, to the
knowledge of CEI, pending, contemplated or threatened; and CEI is not, to its
knowledge, in default of any requirement of any securities laws, rules or
policies applicable to CEI or its securities.  CEI is a “reporting issuer” or
equivalent in British Columbia, Alberta and Ontario and the issued and
outstanding Common Shares are listed and posted for trading on the NEX and CEI
is in material compliance with the by-laws, policies and rules of such exchange.

 
 
(10)
Business of CEL.  In the 12 months immediately preceding the date hereof, CEL
has never carried on any active business, employed any Person or owned any
assets other than the CEL Aral Interests.

 
 
(11)
Material Contracts.  Section 4.2(11) of the CEI Disclosure Letter lists or
identifies all Material Contracts to which a Caspian Entity is a party.  No
Caspian Entity is, nor to CEI’s knowledge, any other party to any Material
Contract, in default under any Material Contract and there has not occurred any
event which, with the lapse of time or giving of notice or both, would
constitute a default under any Material Contract by either Caspian Entity.  Each
Material Contract is in full force and effect, unamended by written or oral
agreement.

 
 
(12)
Legal Proceedings.  Except as specified in Section 4.2(12) of the CEI Disclosure
Letter, there is no material Legal Proceeding in progress, pending or, to the
best knowledge of CEI, threatened against or affecting (i) the ability of CEI to
complete the transactions in this Agreement; (ii) CEL (iii) the CEL Aral
Interests, or (iv) any of the assets or title thereto of each Caspian
Entity.  There is no Order outstanding against or affecting any Caspian Entity
or any its properties or Assets, including the CEL Aral Interests.

 
 
(13)
Caspian Entity Tax Matters.

 
 
(a)
Except as specified in Section 4.2(13)(a) of the CEI Disclosure Letter, each
Caspian Entity has prepared and filed when due with each relevant Tax Authority
all Tax Returns required to be filed by or on behalf of it in respect of any
Taxes in accordance with Applicable Law.  All such Tax Returns are correct and
complete in all material respects, and no material fact has been omitted
therefrom.  No extension of time in which to file any such Tax Returns is in
effect.  No Governmental Authority has asserted that either Caspian Entity is
required to file Tax Returns or pay any Taxes in any jurisdiction where it does
not do so.

 
 
(b)
Each Caspian Entity has paid in full and when due all Taxes required to be paid
by it in accordance with Applicable Law.

 
 
(c)
No assessments or reassessments of the Taxes of either Caspian Entity is
currently the subject of an objection or appeal, no audit by any Governmental
Authority of either Caspian Entity is currently ongoing and there are no
outstanding issues which have been raised and communicated to either Caspian
Entity by any Governmental Authority.

 
 
(d)
No Caspian Entity has received any indication from any Governmental Authority
that an audit, assessment or reassessment of it is proposed in respect of any
Taxes, regardless of its merits.  No Caspian Entity has executed or filed with
any Governmental Authority any agreement or waiver extending the period for
assessment, reassessment or collection of any Taxes.

 

 
- 21 -

--------------------------------------------------------------------------------

 



 
 
(e)
The terms and conditions made or imposed in respect of every transaction (or
series of transactions) between each Caspian Entity and any Person that is (i) a
non-resident of Canada, and (ii) not dealing at arm's length with each such
Caspian Entity, do not differ from those that would have been made between
persons dealing at arm's length, for purposes of all transfer pricing or similar
rules under Applicable Law.

 
 
(f)
Notwithstanding any of the representations or warranties made in this
Section 4.2(13), CEI makes no representation or warranty as to any matters
relating to Taxes arising from or payable as the result of undertaking any
transactions contemplated in this Agreement.

 
 
(14)
General Offer Not Required. The transactions contemplated hereunder will not
trigger any requirement for any Asia Sixth Entity to launch a “formal take-over
bid” (as such term is defined in the Securities Act (Ontario) and any other
analogous securities regulations in any other province of Canada) for the shares
of CEI under applicable Canadian securities laws.

 
 
(15)
Aral Material Liabilities and Aral Contingent Liabilities. To the best of CEI’s
knowledge Schedule “A (1)” accurately reflects (a) the Aral Material
Liabilities; and (b) the Aral Contingent Liabilities and CEI acknowledges that
such amounts are expected to remain liabilities of Aral following Closing.

 
4.3
Representations and Warranties of the Investors.

 
 
(1)
Standing and Corporate Power of the Investors.

 
Each of the Investors represents and warrants severally to and in favour of CEI
now and as of the Closing Date as provided in this Section 4.3 that it:
 
 
(a)
is a corporation duly organized and validly existing under the laws of the
jurisdiction in which it exists;

 
 
(b)
has the requisite corporate power, authority and capacity to execute and deliver
this Agreement and all other agreements and instruments to be executed by it as
contemplated herein and to perform their other obligations hereunder and under
all such other agreements and instruments to which it thereby becomes subject;
and

 
 
(c)
has taken all necessary corporate actions to authorize the execution, delivery
and performance of this Agreement, including the transactions contemplated
herein in accordance with the provisions of this Agreement.  This Agreement has
been duly executed and delivered by each Investor and constitutes, and all other
documents executed and delivered on behalf of each of them hereunder shall, when
executed and delivered constitute, legal, valid and binding obligations of each
Investor enforceable in accordance with their respective terms and conditions,
subject to the qualification that such enforceability may be subject to (i)
bankruptcy, insolvency, fraudulent preference, reorganization or other laws
affecting the enforcement of creditors' rights generally, and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at equity or law).

 
 
(2)
Pedevco Indebtedness

 
Pedevco further represents and warrants in favour of CEI now and as of the
Closing Date that:
 

 
- 22 -

--------------------------------------------------------------------------------

 



 
 
(a)
the Pedevco Indebtedness evidenced by the Pedevco Promissory Note accurately
reflects the amounts owing by Asia Sixth and evidences a valid obligation of
Asia Sixth enforceable against Asia Sixth in accordance with the terms of the
Pedevco Promissory Note; and

 
 
(b)
the Pedevco Indebtedness has not been previously assigned or encumbered by
Pedevco and Pedevco is not aware of any event or matter which, with the giving
of notice, lapse of time or otherwise would constitute a default under the terms
of the Pedevco Promissory Note.

 
 
(3)
RJ Credit Indebtedness

 
RJ Credit further represents and warrants in favour of CEI now and as of the
Closing Date that:
 
 
(a)
the RJ Credit Indebtedness evidenced by the RJ Credit Promissory Note accurately
reflects the amounts owing by Asia Sixth and evidences a valid obligation of
Asia Sixth enforceable against Asia Sixth in accordance with the terms of the RJ
Credit Promissory Note; and

 
 
(b)
the RJ Credit Indebtedness has not been previously assigned or encumbered by RJ
Credit and RJ Credit is not aware of any event or matter which, with the giving
of notice, lapse of time or otherwise would constitute a default under the terms
of the RJ Credit Promissory Note.  

 
 
(4)
Giant Dragon Indebtedness

 
Giant Dragon further represents and warrants in favour of CEI now and as of the
Closing Date that:
 
 
(a)
the Giant Dragon Indebtedness evidenced by the Giant Dragon Promissory Note
accurately reflects the amounts owing by Asia Sixth and evidences a valid
obligation of Asia Sixth enforceable against Asia Sixth in accordance with the
terms of the Giant Dragon Promissory Note; and

 
 
(b)
the Giant Dragon Indebtedness has not been previously assigned or encumbered by
Giant Dragon and Giant Dragon is not aware of any event or matter which, with
the giving of notice, lapse of time or otherwise would constitute a default
under the terms of the Giant Dragon Promissory Note.

 
 
(5)
Acap Indebtedness

 
Acap further represents and warrants in favour of CEI now and as of the Closing
Date that:
 
 
(a)
the Acap Indebtedness evidenced by the Acap Promissory Note accurately reflects
the amounts owing by Asia Sixth and evidences a valid obligation of Asia Sixth
enforceable against Asia Sixth in accordance with the terms of the Acap
Promissory Note; and

 
 
(b)
The Acap Indebtedness has not been previously assigned or encumbered by Acap and
Acap is not aware of any event or matter which, with the giving of notice, lapse
of time or otherwise would constitute a default under the terms of the Acap
Promissory Note.

 
 
(6)
Additional Representation and Warranties.

 

 
- 23 -

--------------------------------------------------------------------------------

 



 
Each Investor further:
 
 
(a)
represents and warrants severally that it has provided a power of attorney
effective as at the date of this Agreement and on the Closing Date, authorizing
Asia Sixth to sign on each Investor’s behalf and to complete, accept or waive
any applicable obligations, conditions, consideration, rights and or covenants
set out in Article III or Article IV of this Agreement; and

 
 
(b)
represents and warrants to CEI, and acknowledges that CEI is relying thereon in
connection with transactions contemplated herein, that:

 
 
(i)
to the extent that the Investor acquires securities pursuant to this Agreement,
the Investor is acquiring such securities as principal for its own account and
not for the benefit of any other Person or with a view to distribution;

 
 
(ii)
the Investor is not resident in or otherwise subject to the laws of any province
or territory of Canada;

 
 
(iii)
the Investor confirms that it is not relying on any communication (written or
oral) of CEI or its affiliates, as investment advice or as a recommendation to
purchase securities and the investor is familiar with the business and financial
and operations of CEI and has had access to such information concerning CEI and
its securities as it deems necessary to enable it to make an informed investment
decision concerning the purchase of securities pursuant to this Agreement;

 
 
(iv)
the Investor acknowledges that neither CEI nor any other person offered to sell
securities to it by means of any form of general solicitation or advertising,
including but not limited to: (A) any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio or (B) any seminar or meeting whose attendees were
invited by any general solicitation or general advertising;

 
 
(v)
the Investor understands that any securities purchased pursuant to this
Agreement have not been registered under the Securities Act or any state
securities laws by reason of specific exemptions under the provisions thereof
which depend in part upon the investment intent of the Investor and of the other
representations made by the Investor in this agreement. The Investor understands
that CEI is relying upon the representations and agreements contained in this
agreement (and any supplemental information) for the purpose of determining
whether this transaction meets the requirements for such exemptions;

 
 
(vi)
each of Pedevco and RJ Credit is an "accredited investor" as defined in Rule
501(a) under the United States Securities Act of 1933, as amended (the
“Securities Act”). The Investor agrees to furnish any additional information
requested by CEI or any of its affiliates to assure compliance with applicable
U.S. federal and state securities laws in connection with the purchase and sale
of the securities;

 
 
(vii)
Pedevco and RJ Credit each understands that any securities acquired by it
pursuant to this Agreement are “restricted securities” under applicable federal
securities laws of the United States and that the Securities Act and the rules
of the U.S. Securities and Exchange Commission provide

 

 
- 24 -

--------------------------------------------------------------------------------

 



 
in substance that the Investor may dispose of such securities only pursuant to
an effective registration statement under the Securities Act or an exemption
therefrom, and the Investor understands that CEI has no obligation or intention
to register any such securities, or to take action so as to permit sales
pursuant to the Securities Act (including Rule 144 thereunder) with the
exception of receiving and reviewing opinions of counsel for legend removal, if
applicable, as provided in subsection (viii) of this Section 4.3(6)(b);
 
 
(viii)
the Investor is aware that any certificates evidencing any securities acquired
by the Investor pursuant to this Agreement shall bear a legend substantially in
the following form:

 
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION. THE SECURITIES MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER
JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND
SUCH OTHER APPLICABLE LAWS."

 
 
(ix)
each of Giant Dragon and Acap is not a “U.S. Person”, as such term is defined in
Regulation S under the United States Securities Act of 1933, as amended, or a
Person in the United States of America, and to the extent that the Investor
acquires securities, it is not and will not be acquiring such securities for the
account or the benefit of any U.S. Person or any Person in the United States of
America;

 
 
(x)
the issuance of Common Shares pursuant to this Agreement does not and will not
contravene any securities legislation outside of Canada to which Giant Dragon or
ACAP is subject, respectively, and does not and will not trigger any obligation
on the part of CEI to prepare and file a prospectus or similar document or any
registration obligation on the part of CEI under such securities
legislation.  Any assignee of Giant Dragon and ACAP, respectively, must also
make the above representations; and

 
 
(xi)
the Investor is aware that Common Shares issued pursuant to this Agreement will
be subject to a four month hold period from the date of issuance as required by
Canadian securities legislation.

 
 
ARTICLE V COVENANTS
 
5.1
Conduct of Business Prior to Closing.

 
 
(1)
During the Closing Period, each Asia Sixth Entity shall cause Aral to conduct
its Business in the ordinary course, consistent with past practice, including
without limitation, by causing Aral to use commercially reasonable efforts to:

 

 
- 25 -

--------------------------------------------------------------------------------

 



 
 
(i)
preserve intact its current business organization, keep available the services
of any employees, consultants, independent contractors and supplies and maintain
relations with, and the goodwill of, Persons having business relationships with
Aral;

 
 
(ii)
retain possession and control of the Assets;

 
 
(iii)
conduct Business in such a manner that, on the Closing Date, the representations
and warranties of Asia Sixth contained in this Agreement are true, correct and
complete in all material respects as if such representations and warranties were
made on and as of such date.

 
 
(2)
Asia Sixth shall and shall cause Groenzee to, take commercially reasonable
actions as are within their power to control and shall use commercially
reasonable efforts to cause other actions to be taken which are not within their
power to control, so as to ensure compliance with all of the conditions set
forth in this Section 5.1 including ensuring that at Closing, there is no breach
of any of their representations and warranties.

 
 
(3)
Without limiting the generality of this Section 5.1, each Asia Sixth Entity
shall in all cases not cause Aral to undertake anything specified in “Reserved
Matters” section of Schedule “C” attached hereto, except with the express
written consent of CEI, not to be unreasonably withheld or delayed.

 
5.2
Discharge of Groenzee liabilities.

 
 
(1)
During the Closing Period, Asia Sixth shall use commercially reasonable efforts
to cause Groenzee to:

 
 
(a)
not incur any Indebtedness to any other Person nor incur any other liability or
obligation, contingent or otherwise, to any other Person which is required to be
classified as a liability on the liability side of a balance sheet in accordance
with GAAP; and

 
 
(b)
settle, discharge and repay all Indebtedness, liabilities and obligations,
contingent or otherwise, listed on the liability side of the Groenzee Balance
Sheet such that on the Closing Date, the Groenzee Balance Sheet will not contain
any liability in accordance with GAAP, other than the Purchased Debt (a “Clean
Groenzee Balance Sheet”).

 
5.3
Transfer of the Aral Interests.

 
 
(1)
Asia Sixth shall take all necessary steps and corporate proceedings to (i)
permit good title to the Asia Sixth Aral Interests, the Groenzee Shares and the
Purchased Debt to be duly and validly transferred and assigned to CEI or the
Permitted Assign at the Closing, free of all Liens; and (ii) to ensure Groenzee
possesses good title to the Groenzee Aral Interests free of all Liens.

 
 
(2)
CEI shall take all necessary steps and corporate proceedings to authorize the
Consideration Shares and any Common Shares issuable following the exercise of a
Consideration Warrant, to permit good title to such securities to be duly and
validly transferred and assigned to Asia Sixth, Pedevco, Giant Dragon and Acap
(or in each case, their nominees) as fully-paid and non-assessable Common
Shares.

 
5.4
Waivers and Consents.

 
During the Closing Period each of the Asia Sixth Entities shall use commercially
reasonable best efforts to obtain, at or prior to the Milestone Date, all
Consents and Regulatory Approvals.
 

 
- 26 -

--------------------------------------------------------------------------------

 



 
5.5
CEI Shareholder Approval.

 
CEI shall, as soon as practicable following the date hereof:
 
 
(a)
prepare and mail the Circular in each case in compliance with Applicable Law on
or before 28 days before the date of the Meeting or as otherwise required under
Applicable Law.  Without limiting the generality of the foregoing and if
required in order to convene the Meeting as contemplated under this section, CEI
shall, in consultation with Asia Sixth, use all reasonable efforts to abridge
the timing contemplated by National Instrument 54-101 - Communication with
Beneficial Owners of Securities of a Reporting Issuer, as provided in Section
2.20 thereof;

 
 
(b)
take all reasonable steps to hold the Meeting in accordance with the constating
documents of CEI and Applicable Law no later than 10 Business Days before the
Milestone Date and shall not adjourn, postpone or cancel (or propose for
adjournment, postponement or cancellation), or fail to call, the Meeting without
the prior written consent of Asia Sixth (which consent shall not be unreasonably
withheld or delayed), except as required by the Applicable Law or in accordance
with the Agreement;

 
 
(c)
Asia Sixth, Pedevco and their legal counsel shall be entitled, and shall be
given sufficient opportunity, to review and approve the form and content of the
Circular, which form and content shall be reasonably satisfactory to Asia Sixth
and Pedevco. CEI shall promptly provide to Asia Sixth and Pedevco with copies of
any material correspondence with any regulator (including the NEX and/or the
TSXV) with respect to the Circular or the transactions contemplated under this
Agreement. CEI shall provide Asia Sixth with a final copy of the Circular prior
to it being filed with the applicable securities authorities in Canada or mailed
to holders of Common Shares; and

 
 
(d)
CEI shall promptly notify Asia Sixth and Pedevco at any time before the Closing
Date if it becomes aware that the Circular contains an untrue statement of a
material fact or omits to state a fact required to be stated therein or
necessary to make the statements contained therein not misleading in light of
the circumstances in which they are made, or that otherwise requires an
amendment or supplement to the Circular, and CEI, Asia Sixth and Pedevco shall
co-operate in the preparation of any amendment or supplement to the Circular
(the form and content of which shall be reasonably satisfactory to Asia Sixth
and Pedevco), as required or appropriate, and CEI shall promptly mail or
otherwise publicly disseminate any amendment or supplement to the Circular to
holders of Common Shares and, if required by Applicable Law, file the same with
the applicable securities authorities s and as otherwise required.

 
5.6
Covenant to Provide Information.

 
Asia Sixth and each Investor shall furnish to CEI all such information
concerning it and its respective Affiliates and Subsidiaries and Aral as may be
reasonably required by CEI in the preparation of the Circular and other
documents related thereto. Asia Sixth and each Investor shall use reasonably
commercial efforts to ensure that no such information shall contain any untrue
statement of a material fact or omit to state a material fact required to be
stated in the Circular in order to make any information so furnished not
misleading in light of the circumstances in which it is disclosed.
 

 
- 27 -

--------------------------------------------------------------------------------

 



 
5.7
Exclusive Dealings.

 
During the Closing Period, neither Asia Sixth Entities nor any of its respective
representatives or shareholders shall directly or indirectly in any manner: (i)
entertain, solicit or encourage, (ii) furnish or cause to be furnished any
information to any Persons (other than the Caspian Entities or their
representatives) in connection with, or (iii) negotiate or otherwise pursue any
proposal or discussions for or in connection with, any possible sale of any Aral
Interests or of the Business, no matter how structured, directly or indirectly,
including without limitation by sale of all or controlling part of the shares of
either Asia Sixth Entities, by sale or licence of all or any significant part of
the property and assets of Aral, or by any merger or other business combination
involving either of the Asia Sixth Entities or otherwise whether written or
oral.
 
5.8
Covenants of CEI.

 
 
(1)
During the Closing Period, each Caspian Entity shall conduct its business in the
ordinary course, consistent with past practice, including without limitation use
commercially reasonable efforts to:

 
 
(i)
preserve intact its current business organization to keep available the services
of any employees, consultants, independent contractors and supplies and maintain
relations with, and the goodwill of, Persons having business relationships with
it;

 
 
(ii)
retain possession and control of its assets;

 
 
(iii)
conduct business in such a manner that, on the Closing Date, the representations
and warranties of each Caspian Entity contained in this Agreement, with the
exception of 4.2(7) are true, correct and complete as if such representations
and warranties were made on and as of such date; and

 
 
(iv)
except (x) as specifically contemplated or expressly permitted by this
Agreement, (y) as required by Applicable Law or a Governmental Authority, or (z)
with the prior written consent of the Asia Sixth, which consent shall not be
unreasonably withheld or delayed, not:

 
 
(i)
merge or consolidate CEI or CEL with any other Person, except for such
transactions between its Subsidiaries or Affiliates, or dissolve or completely
or partially liquidate CEI or CEL; or

 
 
(ii)
not enter into any contract that would have been a Material Contract.

 
 
(2)
Without limiting the generality of this Section 5.8, CEI shall not, without the
prior written consent of Asia Sixth, amend the terms of the warrants, options
and consulting agreement referred to in Section 4.2(7).

 
 
(3)
During the Closing Period, unless otherwise agreed with Asia Sixth, CEI shall
use commercially reasonable efforts to settle, discharge and repay (and/or
capitalize) all Indebtedness, accrued expenses, trade payables, liabilities and
obligations, contingent or otherwise, listed on the liability side of the CEI
Balance Sheet such that on the Closing Date, the CEI Balance Sheet will not
contain any liability in accordance with GAAP (a “Clean CEI Balance Sheet”).

 
5.9
Pedevco Agreement; Covenants of Pedevco and RJ Credit.

 
Pedevco and Asia Sixth shall take all necessary steps to terminate the Pedevco
Agreement as soon as reasonably possible after the date hereof.  Each of Pedevco
and RJ Credit hereby agrees and acknowledges that notwithstanding anything to
the contrary under the terms of the Pedevco Promissory
 

 
- 28 -

--------------------------------------------------------------------------------

 



 
Note and the RJ Credit Promissory Note, it consents to all of the transactions
contemplated by this Agreement, including the transfer of (i) the Asia Sixth
Aral Interests; (ii) the Groenzee Shares; and (iii) the Purchased Debt; as well
as the borrowing of the loan by Aral, the creation of the Liens over all the
Aral Interests and the subordination of all other existing loans owed by Aral as
contemplated under the Aral Financing Documents, in each case in accordance with
this Agreement, PROVIDED THAT, prior to the Closing, Asia Sixth covenants and
agrees not to (a) transfer (i) the Asia Sixth Aral Interests; (ii) the Groenzee
Shares; and (iii) the Purchased Debt to any Person other than to CEI or a
Permitted Assign in accordance with the terms of this Agreement; or (b) create
any Lien over any of (i) the Asia Sixth Aral Interests; (ii) the Groenzee
Shares; and (iii) the Purchased Debt in favour of any Person other than in
accordance with the terms of this Agreement.
 
Each of Pedevco and RJ Credit further covenants with the other Parties that,
subject to the fulfillment of the conditions to the Closing under Sections
6.1(a) through 6.1(l) (inclusively), 6.2 and 6.3, it releases and discharges
Asia Sixth from any and all Liens over assets of Asia Sixth, including any Liens
over (i) the Asia Sixth Aral Interests; (ii) the Groenzee Shares; and (iii) the
Purchased Debt, in each case immediately prior to the Closing.]
 
 
ARTICLE VI – CLOSING CONDITIONS
 
6.1
Conditions in Favour of CEI.

 
The obligation of the Caspian Entities to complete the transactions contemplated
by this Agreement is subject to the following conditions to be fulfilled or
performed by Asia Sixth on a reasonable best efforts basis at or prior to
Closing, which conditions are for the exclusive benefit of the Caspian Entities
and may be waived, in whole or in part, by CEI in its sole discretion:
 
 
(a)
All necessary action shall have been taken to terminate prior to the signing of
this Agreement, the security interests held under the Groenzee CEL Sold Debt,
and shall have executed all documents in the agreed form prior to the signing of
this Agreement such that the interest on the Groenzee CEL Sold Debt shall be
fixed at 10% per annum throughout the term of the Groenzee CEL Sold Debt.

 
 
(b)
Evidence satisfactory to CEI that at or prior to the Milestone Date: (i) the
Pedevco Agreement has been terminated in accordance with its terms at the
expense of Asia Sixth and Pedevco, if any; (ii) any applications submitted to
any Government Authority relating to the Pedevco Agreement have been withdrawn,
such applications to be made at the same time an application for the Kazakh
Consents is submitted at or prior to the Milestone Date.

 
 
(c)
No action or proceeding shall be pending or threatened by any Person in any
jurisdiction, to enjoin, restrict or prohibit: (i) any of the transactions
contemplated by this Agreement; (ii) the right of CEI to own the Asia Sixth Aral
Interests, the Groenzee Shares or the Purchased Debt; or (iii) the right of Aral
to operate its Business.

 
 
(d)
Asia Sixth shall have duly entered into the Shareholders’ Agreement, which
reflects the terms of Schedule “C”, effective as of Closing.

 
 
(e)
Asia Sixth shall have delivered to CEI or the Permitted Assign the Transfer
Documents.

 
 
(f)
Evidence satisfactory to CEI that the Aral Pre-emption Right Waivers have been
executed, and are in full force and effect on the Closing Date.

 
 
(g)
Asia Sixth shall have delivered to CEI a Clean Groenzee Balance Sheet reflecting
the financial position of Groenzee as at the Closing Date.

 
 
(h)
The aggregate amount owed by CEI to Meridian and Firebird, as applicable,
pursuant to the Short Term Loan Agreement shall have been converted in full by
the issuance to

 

 
- 29 -

--------------------------------------------------------------------------------

 



 
Meridian and Firebird, as applicable, by CEI of Common Shares in accordance with
the terms of the Short Term Loan Agreement.
 
 
(i)
New loan financing documents in the agreed form and incorporating the key terms
set out in Schedule “6.1” (the “Aral Financing Documents”) shall have been
entered into by Sixth Energy and Meridian under which Sixth Energy (in the
proportion of 60%) and Meridian (in the proportion of 40%) shall provide
financing for the work program of Aral (development capital expenditure and
operational expenditure).

 
 
(j)
Each of the representations and warranties of Asia Sixth under Section 4.1 shall
be true and correct in all material respects as if made on and as of the Closing
Date (except that such representations and warranties that are made as of a
specific date need be true, correct only as of such date).

 
 
(k)
Each Asia Sixth Entity, and each Investor, shall have performed and complied
with, in all material respects, all covenants, agreements, and undertakings
contained in this Agreement that are required to be performed or complied by
such Asia Sixth Entity or Investor on or before the Closing.

 
 
(l)
No action or proceeding shall be pending or threatened by any Person in any
jurisdiction, to enjoin, restrict or prohibit: (i) any of the transactions
contemplated by this Agreement; (ii) the right of any of Asia Sixth and the
Investors to own the Consideration Shares; or (iii) CEL Aral Interests.

 
 
(m)
The Strong Petro Agreement shall have been terminated.

 
 
(n)
Each of Pedevco and RJ Credit shall have released and discharged Asia Sixth from
any and all Liens over assets of Asia Sixth, including any Liens over (i) the
Asia Sixth Aral Interests; (ii) the Groenzee Shares; and (iii) the Purchased
Debt

 
6.2
Conditions in Favour of Asia Sixth.

 
The obligation of Asia Sixth to complete the transactions contemplated by this
Agreement is subject to the following conditions to be fulfilled or performed by
CEI on a reasonable best efforts basis at or prior to Closing, which conditions
are for the exclusive benefit of Asia Sixth and may be waived, in whole or in
part, by Asia Sixth in its sole discretion:
 
 
(a)
CEI shall have duly entered into the Shareholders’ Agreement, which reflects the
terms of Schedule “C”, effective as of Closing;

 
 
(b)
CEI shall have delivered to Asia Sixth a Clean CEI Balance sheet reflecting the
financial position of CEI as at the Closing Date;

 
 
(c)
Each of the representations and warranties of each Caspian Entity under
Section 4.1 shall be true and correct in all material respects as if made on and
as of the Closing Date (except that such representations and warranties that are
made as of a specific date need be true, correct only as of such date);

 
 
(d)
Each Caspian Entity shall have performed and complied with, in all material
respects, all covenants, agreements, and undertakings contained in this
Agreement that are required to be performed or complied by the Caspian Entity on
or before the Closing;

 
 
(e)
CEI shall have delivered to Asia Sixth resignation and release letters, in
agreed form, from such directors of CEI as requested by Asia Sixth in order to
give effect to the terms and conditions of the Shareholders’ Agreement, such
resignations to take effect from the Closing Date;

 

 
- 30 -

--------------------------------------------------------------------------------

 



 
 
(f)
All Indebtedness outstanding between any Caspian Entity (on one part) and
Meridian and/or Firebird (on the other part) shall have been either converted
into Common Shares or repaid in full; and

 
 
(g)
CEI shall have delivered to Asia Sixth written evidence of the unconditional
discharge of any Liens over the assets or shares of any Caspian Entity in favour
of either Meridian or Firebird.

 
6.3
Mutual Conditions.

 
The obligation of Asia Sixth and CEI to complete the transactions contemplated
in this Agreement is subject to the following conditions being fulfilled or
performed by the Parties on a reasonable best efforts basis at or prior to the
Milestone Date, which conditions are for the benefit of Asia Sixth and CEI and
may only be waived, in whole or in part, upon written agreement by Asia Sixth
and CEI:
 
 
(a)
the Kazakh Consents with respect to the transactions contemplated herein.

 
 
(b)
any and all applications made by Asia Sixth or Groenzee and/or CEI or CEL,
whether individually or together with any other party (including each other),
for any consent or waiver by the Government of Kazakhstan in respect of the CEL
Share Purchase Agreement, shall have been officially withdrawn, such
applications to be made at the same time as an application for the Kazakh
Consents is submitted at or prior to the Milestone Date.

 
 
(c)
Asia Sixth and Groenzee shall have taken all actions necessary under Applicable
Law and Groenzee's articles of association to convert the share premium of
Groenzee into share capital.

 
 
(d)
No order shall have been issued by any securities commission or similar
regulatory authority, or stock exchange in Canada, preventing or suspending
trading in any securities of CEI, including, without limitation the Common
Shares and no such order shall be pending.

 
 
(e)
No action, proceeding or Order shall have been commenced or issued, or otherwise
pending or threatened by any Person or Governmental Authority in any
jurisdiction, to enjoin, restrict or prohibit any of the transactions
contemplated by this Agreement, including the issuance by CEI of the
Consideration Shares and the Consideration Warrants, and there shall not be in
effect any Applicable Law that prohibits the issuance by CEI of the
Consideration Shares and the Consideration Warrants to Asia Sixth and the
Investors or the consummation of any of the other transactions contemplated
hereby.

 
 
(f)
Aral shall have obtained registration of the loans contemplated in the Aral
Financing Documents with the National Bank of Kazakhstan.

 
 
(g)
the CEI Shareholders’ Approval shall have been obtained.

 
 
(h)
the Exchange Approval (if applicable) shall have been obtained.

 
each having been obtained and or granted, as applicable, and remain in full
force and effect, unamended in any material respect, on the Closing Date.
 

 
- 31 -

--------------------------------------------------------------------------------

 



 
 
ARTICLE VII – TERMINATION
 
7.1
Termination.

 
This Agreement may be terminated at any time on or prior to the Closing Date:
 
 
(a)
by CEI upon written notice to Asia Sixth if, at the time of Closing, any of the
conditions specified in Section 6.1 or 6.3 have not been satisfied in full;

 
 
(b)
by notice from Asia Sixth to CEI if, at the time of Closing, any of the
conditions specified in Section 6.2 or 6.3 have not been satisfied in full; and

 
 
(c)
by written agreement of Asia Sixth and CEI.

 
7.2
Effect of Termination.

 
 
(a)
If this Agreement is terminated pursuant to Section 7.1(c), all obligations of
the Parties pursuant to this Agreement will terminate without further liability
of any Party to the other except for the provision of (i) Section 9.11
(Expenses), (ii) Section 9.13 (Public Announcements), (iii) Section 9.1
(Notices); (iv) Section 9.8 (Governing Law); Section 9.9 (Arbitration) and (iii)
this Section 7.2.

 
 
(b)
If this Agreement is terminated by notice from the Asia Sixth Entities or the
Caspian Entities, as applicable, pursuant to Sections 7.1(a) or 7.1(b) and the
right to terminate arose because of a breach of the other Parties, including a
breach resulting in a condition in favour of the terminating Parties failing to
be satisfied, then the other Parties shall remain fully liable for any and all
Damages suffered by the terminating Parties as a result thereof.

 
7.3
Waiver of Conditions of Closing.

 
If any of the conditions set forth in Section 6.1 have not been satisfied, CEI
may waive the condition in writing and proceed with the completion of the
transactions contemplated by this Agreement and, if any of the conditions set
forth in Section 6.2 have not been satisfied, Asia Sixth may waive the condition
in writing and proceed with the completion of the transactions contemplated by
this Agreement.  Any such waiver and election by CEI or Asia Sixth, as the case
may be, will only serve as a waiver of the specific closing condition and the
Parties which has not been able to satisfy the waived condition will have no
liability with respect to that specific waived condition.  For greater
certainty, the conditions set forth in Section 6.3 may only be waived in writing
upon mutual agreement among CEI and Asia Sixth.
 
 
ARTICLE VIII – INDEMNIFICATION AND REMEDIES
 
8.1
Indemnification by Asia Sixth.

 
Asia Sixth shall except as otherwise specified herein, on an after-Tax basis,
indemnify and hold harmless CEI, its Affiliates and its assigns, including,
following the Closing, Groenzee, and to the extent named or involved in any
third party action or claim, their respective employees, shareholders,
directors, officers, representatives and related persons (collectively, the
“Caspian Entities Indemnified Persons”) against, and shall pay to the Caspian
Entities Indemnified Persons, on demand, with interest, the amount of, any
Damages, whether or not involving a third party claim, suffered by, imposed upon
or asserted against, the Caspian Entities Indemnified Persons as a result of, in
respect of, connected with, or arising out of, under, or pursuant to any breach
of any representation, warranty or covenant made by Asia Sixth in this Agreement
in any material respect and which is not rectified (if capable of being
rectified) within 20 Business Days of written notice from the Caspian Entities
Indemnified Persons.
 

 
- 32 -

--------------------------------------------------------------------------------

 



 
8.2
Indemnification by CEI.

 
 CEI shall except as otherwise specified herein, on an after-Tax basis,
indemnify and hold harmless Asia Sixth, its Affiliates and its assigns,
following the Closing, and to the extent named or involved in any third party
action or claim, their respective employees, shareholders, directors, officers,
representatives and related persons (collectively, the “Asia Sixth Indemnified
Persons”) against, and shall pay to the Asia Sixth Indemnified Persons, on
demand, with interest, the amount of, any Damages, whether or not involving a
third party claim, suffered by, imposed upon or asserted against, the Asia Sixth
Indemnified Persons as a result of, in respect of, connected with, or arising
out of, under, or pursuant to any breach of any representation, warranty or
covenant made by CEI in this Agreement in any material respect and which is not
rectified (if capable of being rectified) within 20 Business Days of written
notice from the Asia Sixth Indemnified Persons.
 
8.3
Indemnification by the Investors.

 
Each Investor shall severally except as otherwise specified herein, on an
after-Tax basis, indemnify and hold harmless CEI, its Affiliates and its
assigns, following the Closing, and to the extent named or involved in any third
party action or claim the CEI Indemnified Persons against, and shall pay to the
Asia Sixth Indemnified Persons, on demand, with interest, the amount of, any
Damages, whether or not involving a third party claim, suffered by, imposed upon
or asserted against, the CEI Indemnified Persons as a result of, in respect of,
connected with, or arising out of, under, or pursuant to any breach of any
representation, warranty or covenant made by such Investor in this Agreement in
any material respect and which is not rectified (if capable of being rectified)
within 20 Business Days of written notice from the CEI Indemnified Persons.
 
8.4
Indemnification against Third Party Claims.

 
 
(a)
If any of CEI and Asia Sixth, or their respective Affiliates or assigns (in this
instance an “Indemnitee”) receives notice of any proceeding commenced in
connection with a third party claim (a “Third Party Claim”) for which the
Indemnitee proposes to demand indemnification from any other Party (the
“Indemnitor”), the Indemnitee shall promptly provide notice to the Indemnitor;
provided that failure to notify the Indemnitor of its obligations will not
relieve the Indemnitor of any liability it may have to the Indemnitee except to
the extent that the defence or such action is prejudiced by the Indemnitee’s
failure to give such notice.

 
 
(b)
The Indemnitor shall have the right, by notice to the Indemnitee given not later
than thirty (30) days after receipt of the notice described above, to assume
control of the defence, compromise or settlement of the Third Party Claim,
provided that: (i) such assumption shall, by its terms, be without cost to the
Indemnitee; (ii) such assumption shall include an acknowledgement from the
Indemnitor that it is liable to the Indemnitee for the full amount of the Third
Party Claim; and (iii) the Indemnitor shall, from time to time, at the
Indemnitee’s request, give security against any costs or other liabilities to
which the Indemnitee may be or become exposed.

 
 
(c)
Upon the assumption of control by the Indemnitor, the Indemnitor shall
diligently proceed with the defence, compromise or settlement of the Third Party
Claim at the Indemnitor’s sole expense, including the retaining of counsel
reasonably satisfactory to the Indemnitee.  The Indemnitee shall co-operate
fully, but at the expense of the Indemnitor, and will make available to the
Indemnitor all relevant information and witnesses under the Indemnitee’s control
and make such assignments and take such other steps as are, in the opinion of
counsel for the Indemnitor, necessary to enable the Indemnitor to conduct such
defence, provided always that (i) no admission of fault shall be made by or on
behalf of an Indemnitee without the written consent of the Indemnitee, and (ii)
the Indemnitee shall not be obliged to take any measures which, in the
reasonable opinion of the Indemnitee’s legal counsel, could be prejudicial or
unfavourable to the Indemnitee.

 

 
- 33 -

--------------------------------------------------------------------------------

 



 
 
(d)
The final determination of any Third Party Claim will be binding and conclusive
upon the Parties as to the validity or invalidity, as the case may be, of such
Third Party Claim against the Indemnitor.

 
 
(e)
Should the Indemnitor fail to give notice to the Indemnitee as provided in this
Section, the Indemnitee may assume control of the defence, compromise or
settlement of the Third Party Claim as in its sole discretion may appear
advisable, and shall be entitled to retain counsel as in its sole discretion may
appear advisable, the whole at the Indemnitor’s sole expense, and any settlement
or other final determination of the Third Party Claim shall be binding upon the
Indemnitor, subject to the right of the Indemnitor to dispute that an
indemnification is required pursuant to this Agreement.

 
8.5
Indemnification – Other Claims.

 
A claim for indemnification for any matter not involving a Third Party Claim may
be asserted by notice to the Party from whom indemnification is sought.
 
8.6
Calculation of Indemnification.

 
 
(1)
Where under the terms of this Agreement one Party is liable to indemnify or
reimburse another Party in respect of costs, charges or expenses, the payment
shall include an amount equal to any VAT thereon not otherwise recoverable by
the other Party or the representative member (or equivalent) of any VAT group of
which it forms part, subject to that Party or representative member (or
equivalent) using all reasonable endeavours to recover such amount of VAT as may
be practicable.

 
 
(2)
If any payment under this Agreement constitutes the consideration for a taxable
supply for VAT purposes, then in addition to that payment the payer shall pay,
or if a reverse charge procedure applies account for, any VAT due, subject,
unless the reverse charge procedure applies, to provision of a valid VAT
invoice.

 
8.7
Expiry and Limitation of Liability.

 
 
(1)
Notwithstanding any other provision in this Agreement, the maximum aggregate
liability of Asia Sixth under Section 8.1 in respect of all claims shall not
exceed the amount of 50% of the Purchase Price, unless the liability in respect
of such claim arises from any breach of representation, warranty or covenant
given by Asia Sixth under Sections 4.1(1) (Standing and Corporate Power), 4.1(3)
(No Conflict), 4.1(5) (Execution and Enforceability), 4.1(9) (Title to and
Sufficiency of Assets and Seismic Data) or 4.1(12) (Groenzee Tax Matters), in
which case the maximum aggregate liability for such breach shall be 100% of the
Purchase Price.

 
 
(2)
Notwithstanding any other provision in this Agreement, the maximum aggregate
liability of CEI under Section 8.2 in respect of all claims shall not exceed the
amount of 50% of the Purchase Price, unless the liability in respect of such
claim arises from any breach of representation, warranty or covenant given by
CEI under Sections 4.2(1) (Standing and Corporate Power of CEI), 4.2(2) (No
Conflict), 4.2(4) (Execution and Enforceability), 4.2(7) (Share Capital) or
4.2(13) (Caspian Entity Tax Matters) in which case the maximum aggregate
liability for such breach shall be 100% of the Purchase Price.

 
 
(3)
Notwithstanding any other provision in this Agreement, the maximum aggregate
liability of an Investor under Section 8.3 in respect of all claims shall be
equal to the amount of the Indebtedness evidenced by the Promissory Note
transferred by such Investor as contemplated in Section 2.2.

 
 
(4)
Except as set out in this Section 8.6, liability for breaches of the
representations, warranties and covenants of Asia Sixth, CEI and the Investors
contained in this

 

 
- 34 -

--------------------------------------------------------------------------------

 



 
Agreement shall terminate upon the expiry of the period of 12 months following
the Closing Date, except (i) in the case of (x) fraud, or (y) in respect to the
representation or warranties contained in under Sections 4.1(1) (Standing and
Corporate Power), 4.1(3) (No Conflict), 4.1(5) (Execution and Enforceability),
4.1(9) (Title to and Sufficiency of Assets and Seismic Data) or 4.1(12)
(Groenzee Tax Matters) (with respect to Asia Sixth) and in Sections 4.2(1)
(Standing and Corporate Power of CEI), 4.2(2) (No Conflict), 4.2(4) (Execution
and Enforceability), 4.2(7) (Share Capital) or 4.2(13) (Caspian Entity Tax
Matters) (with respect to CEI), in which case liability shall continue until the
expiry of a period of 36 months following the Closing Date, or (iii) to the
extent that, during any such period, the Indemnitee shall have given notice to
the Indemnitor of a claim in respect of any such representation, warranty or
covenant, in which case liability for such representation, warranty or covenant
shall continue in full force and effect until the final determination of such
claim.
 
8.8
Settlement of Indemnification Amounts and Set-Off.

 
Where Asia Sixth or an Investor is liable to pay any amount to any Caspian
Entities’ Indemnified Persons or Caspian Entities (“CEI Payees”) under this
Agreement, the payment obligation shall be satisfied at the CEI Payees’ election
either by the payment of the relevant sums in cash, up to a maximum of
US$250,000 in the aggregate to such bank account designated by the CEI Payees or
by the sale, surrender or transfer of such number of Common Shares to the CEI
Payees.  When calculating the number of Common Shares for sale, surrender or
transfer under this Section 8.8, the price per Common Share shall be equal to
the price of a Consideration Share immediately at the time of Closing.
 
Where CEI is liable to pay any amount to Asia Sixth or to any Asia Sixth
Indemnified Person (“Asia Sixth Payee”) under this Article VIII, the payment
obligation may be satisfied at the election of CEI by payment of the relevant
sums in cash or by the issuance of Common Shares to the Asia Sixth Payee. When
calculating the number of Common Shares for sale, surrender or transfer under
this Section 8.8, the price per Common Share shall be equal to the price of a
Consideration Share immediately at the time of Closing.
 
Notwithstanding the foregoing, CEI shall have the right to satisfy any amount
from time to time owing by it to Asia Sixth by way of set-off against any amount
owing by Asia Sixth to either Caspian Entity.
 
8.9
Exclusion of the Intereks Claim.

 
Notwithstanding any of the foregoing, each of Caspian Entity and Asia Sixth
Entity agrees and acknowledges that the Intereks Claim is a liability of
Aral.  No Caspian Entity has made any representations, warranties or covenant
that it will indemnify, or be obligated to indemnify, any Asia Sixth Entity or
any other Party for Damages arising from the Intereks Claim.  No Asia Sixth
Entity has made any representations, warranties or covenants that it will
indemnify, or be obligated to indemnify, any Caspian Entity or any other Party
for Damages arising from the Intereks Claim.
 
 
ARTICLE IX – MISCELLANEOUS
 
9.1
Notices.

 
Any notice, consent, waiver or other communication given under this Agreement
shall be in writing in the English language and may be given by delivering it or
sending it by facsimile (if a facsimile number is provided) or other similar
form of recorded communication addressed:
 
 
(a)
to the Caspian Entities to:

 
Caspian Energy Inc.
396 - 11th Avenue S.W.
Suite 410
 

 
- 35 -

--------------------------------------------------------------------------------

 



 
Calgary, Alberta
T2R 0C5
 
Attention: Brian Korney
 
with a copy (which shall not constitute notice) to:
 
Cassels Brock & Blackwell LLP
Suite 2100, Scotia Plaza
40 King Street West
Toronto, ON
M5H 3C2


Attention: Jay Goldman


 
(b)
to the Asia Sixth Entities to:

 
Asia Sixth Energy Resources Limited
1201 Block B3, Sunshine Plaza
68 Anli Road
Chaoyang District
Beijing
People’s Republic of China


Attention: Zhao Wei
 
 
(c)
to Pedevco to:

 
Pacific Energy Development Corp.
4125, Blackhawk Plaza Circle,
Suite 201, Danville, CA 94506
United States of America


Attention: CEO and General Counsel


 
(d)
to RJ Credit to:

 
RJ Credit, LLC
152 West 57th Street
4th Floor
New York
New York 10019
United States of America


Attention: David Steinberg


 
 
(e)
to Giant Dragon to:

 
Giant Dragon Enterprises Limited
Room 214, Building 19, Hong Cheng Guo Ji
588 East Nan Hu Road
Changchun
People’s Republic of China


Attention: Gao Xiang

 
- 36 -

--------------------------------------------------------------------------------

 



 
 
(f)
to Acap to:

 
Acap Limited
Bank of Communications Building, 7th Floor
368 Hennessy Road
Wanchai
Hong Kong


Attention: John Chen
 
Any such communication shall be deemed to have been delivered on the date of
personal delivery or transmission by facsimile or other similar form of recorded
communication, as the case may be, if such day is a Business Day and such
delivery or transmission was received by the recipient Party prior to 5:00 p.m.
Toronto time and otherwise on the next Business Day.  Any Person may change its
address for service by notice given in accordance with the foregoing and any
subsequent notice shall be sent to such Person at its changed address.
 
9.2
Entire Agreement. This Agreement constitutes the entire agreement between the
Parties and supersedes all prior agreements, understandings, negotiations and
discussions relating to the subject matter thereof, whether oral or
written.  There are no representations, warranties, covenants, conditions or
other agreements, express or implied, collateral, statutory or otherwise,
between the Parties relating to the subject matter hereof except as specifically
set forth in this Agreement.  Neither of the Parties has relied or is relying on
any other information, discussion or understanding in entering into and
completing the transactions contemplated in this Agreement.

 
9.3
Amendments. This Agreement may only be amended, supplemented or otherwise
modified by written agreement among all Parties.

 
9.4
Waiver. No waiver of any of the provisions of this Agreement or any Transaction
Document shall be deemed to constitute a waiver of any other provision (whether
or not similar), nor shall such waiver constitute a waiver or continuing waiver
unless otherwise expressly provided in writing duly executed by the Party to be
bound thereby.

 
9.5
Severability. If any provision of this Agreement is determined by a court of
competent jurisdiction to be illegal, invalid or unenforceable, that provision
shall be severed from this Agreement and the remaining provisions shall continue
in full force and effect, without amendment.

 
9.6
Assignments. This Agreement shall become effective when executed by the Parties
and thereafter shall be binding upon and enure to the benefit of the Parties and
their respective successors and permitted assigns, provided that this Agreement
may be assigned by a Party only with the written consent of the other
Parties.  Notwithstanding the foregoing, this Agreement may be assigned in whole
or in part by CEI to CEL or any Affiliate of CEI upon written notice to each
Party.

 

 
- 37 -

--------------------------------------------------------------------------------

 



 
9.7
Injunctive Relief and Specific Performance. The Parties agree that irreparable
damage would occur for which money damages would not be an adequate remedy at
Law in the event that any provision of this Agreement were not performed in
accordance with its specific terms or were otherwise breached, and that money
damages or other legal remedies would not be an adequate remedy for any such
damages. Accordingly, the Parties acknowledge and hereby agree that in the event
of any breach or threatened breach by either Asia Sixth Entities, on the one
hand, or CEI, on the other hand, of any of their respective covenants or
obligations set forth in this Agreement, Asia Sixth Entities, on the one hand,
or CEI, on the other hand, shall be entitled to seek an injunction or
injunctions and other equitable relief to prevent or restrain breaches or
threatened breaches of this Agreement by the other, and to seek enforcement of
the terms and provisions of this Agreement to prevent breaches or threatened
breaches of, or to enforce compliance with, the covenants and obligations of the
other under this Agreement. Notwithstanding the foregoing, any Party’s right to
terminate this Agreement is contained exclusively and subject to the terms of
Article VII.

 
9.8
Governing Law. This Agreement shall be governed by and interpreted, construed
and enforced in accordance with the laws of the Province of Ontario and the
federal laws of Canada applicable therein, without regard to conflict of law
principles and each of the Parties irrevocably attorns and submits to the
non-exclusive jurisdiction of the courts of Ontario.

 
9.9
Arbitration.

 
 
(a)
Amicable Settlement. All Disputes between the Parties arising out of or relating
to or in connection with this Agreement, including the performance or
non-performance of the obligations set out herein shall, so far as is possible,
be settled amicably between the Parties within thirty (30) calendar days after
written notice of such Dispute has been given by one Party to the other Party.

 
 
(b)
Arbitration Procedure. Any Dispute that is not resolved by the Parties pursuant
to Clause 9.9(a), shall be finally resolved by arbitration in accordance with
the Rules of Arbitration of the International Chamber of Commerce, in force at
the time when the request for arbitration by a Party is served in accordance
with the said rules (“ICC Rules”). There shall be three (3) arbitrators
appointed in accordance with the ICC Rules. The place of the arbitration shall
be Hong Kong. The language of the arbitration shall be English.

 
 
(c)
Provisional or Interim Relief. By agreeing to arbitration, the Parties do not
intend to deprive any court of competent jurisdiction of its ability to issue
any form of provisional remedy, including a preliminary remedy in aid of
arbitration, or order any interim injunction. A request for such provisional
remedy or interim injunction by the parties to a court shall not be deemed a
waiver of this Agreement to submit to arbitration.

 
 
(d)
Continued Performance during Arbitration. During the period of submission to
arbitration and thereafter until the granting of the arbitral award, the Parties
shall, except in the event of termination, continue to perform all their
obligations under this Agreement without prejudice to a final adjustment in
accordance with the said award.

 
9.10
Time of the Essence. Time shall be of the essence of this Agreement.

 
9.11
Expenses. Each of the Parties shall bear all costs and expenses (including the
fees and disbursements of legal counsel, brokers, financial and tax advisers,
consultants and accountants) incurred in connection with this Agreement.

 
9.12
Further Assurances. The Parties agree to promptly do, make, execute, and deliver
or cause to be done, made, executed or delivered all such further acts,
documents and things as the other Party may reasonably require for the purposes
of giving effect to this Agreement.

 

 
- 38 -

--------------------------------------------------------------------------------

 



 
9.13
Announcements. The Parties shall consult prior to issuing any public
announcement with respect to this Agreement or the transactions contemplated
herein or therein, and none of the Parties shall issue any public announcement
without the other Parties’ prior written consent, which shall not be
unreasonably withheld.  The provisions of this Section 9.13 shall not prevent,
or require consent for, a public disclosure or communication which the Party
making such disclosure or communication is specifically required to make
pursuant to Applicable Law, rule or regulation (upon advice of counsel),
provided that to the extent permissible under law and practicable under the
relevant circumstances (including not causing any delay), the Party required to
make the disclosure or communication shall consult with the other Parties prior
to making the disclosure or communication.

 
9.14
Broker Fees. No broker, investment banker, financial advisor or other Person is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or
commission in connection with the transactions contemplated in this Agreement
based upon arrangements made by or on behalf of any Party.

 
9.15
Legal Advice. Each Party agrees that it has been given adequate time and
opportunity to consult an independent legal adviser in respect of the terms and
conditions of this Agreement.

 
9.16
Counterparts. This Agreement may be executed in any number of separate
counterparts (including by facsimile or other electronic means) and all such
signed counterparts shall together constitute one and the same agreement.

 
 
[Remainder of this page left intentionally blank.]
 

 
- 39 -

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF the Parties have executed this Agreement.
 

   
 
CASPIAN ENERGY INC.
 
Per:
/s/ Brian D. Korney
 
Name:  Brian D. Korney
 
Title:  Vice President, Finance



 
[Share Purchase Agreement]
 

 
- 40 -

--------------------------------------------------------------------------------

 



 

   
CASPIAN ENERGY LIMITED.
 
Per:
/s/ Brian D. Korney
 
Name:  Brian D. Korney
 
Title:  Vice President, Finance



 
[Share Purchase Agreement]
 

 
- 41 -

--------------------------------------------------------------------------------

 



 

   
ASIA SIXTH ENERGY RESOURCES LIMITED
 
Per:
/s/ Zhao Wei
 
Name:  Zhao Wei
 
Title:  Director



 
[Share Purchase Agreement]
 

 
- 42 -

--------------------------------------------------------------------------------

 



 

   
GROENZEE B.V.
 
Per:
/s/ Zhao Wei
 
Name:  Zhao Wei
 
Title:  Authorized Signatory



 
[Share Purchase Agreement]
 

 
- 43 -

--------------------------------------------------------------------------------

 



 

   
PACIFIC ENERGY DEVELOPMENT CORP.
 
Per:
/s/ Clark Moore
 
Name:  Clark Moore
 
Title:  EVP



 
[Share Purchase Agreement]
 

 
- 44 -

--------------------------------------------------------------------------------

 



 

   
RJ CREDIT, LLC
 
Per:
/s/ David Steinberg
 
Name:  David Steinberg
 
Title:  Authorized Signatory



 
[Share Purchase Agreement]
 

 
- 45 -

--------------------------------------------------------------------------------

 



 

   
GIANT DRAGON ENTERPRISES LIMITED
 
Per:
/s/ Gao Xiang
 
Name:  Gao Xiang
 
Title:  Director



 
[Share Purchase Agreement]
 

 
- 46 -

--------------------------------------------------------------------------------

 



 

   
ACAP LIMITED
 
Per:
/s/ John Chen
 
Name:  John Chen
 
Title:  Managing Director



 
[Share Purchase Agreement]
 


 

 
- 47 -

--------------------------------------------------------------------------------

 

SCHEDULE “A”
 
Schedule of Existing Debt and Large Payables
 
Debt
Debt Holder
Obligor
Principal (US $)
Accrued Interest (as of 31 October 2014)
(US $)
Total Amount Owed
(US $)
Groenzee Aral Debt
Groenzee B.V.
Aral Petroleum Capital LLP (“Aral”)
100,974,712
38,857,518
139,832,230

Security granted under Groenzee Aral Debt: Guarantee from CEL and pledge of
securities of Aral from CEL
 
Breakdown of Groenzee Aral Debt
 
Debt
Debt Holder
Obligor
Principal (US $)
Accrued Interest (as of 31 October 2014)
(US $)
Total Amount Owed
(US $)
Loan assigned by Caspian (2011 Acquisition)
Groenzee B.V.
Aral
64,236,896
28,383,451
92,620,347
Azden Loan (2011 Acquisition)
Groenzee B.V.
Aral
4,280,387
1,891,314
6,171,702
2012-2014 Groenzee Aral Debt (contributed since 2012)
Groenzee B.V.
Aral
22,480,000
6,363,004
28,843,004
2012-2014 Groenzee Aral Debt (contributed since 2012 – assigned in 2013)
Groenzee B.V.
Aral
9,977,429
2,219,748
12,197,177
   
Total
100,974,712
38,857,518(1)
139,832,230



 
(1) Note – amount may be subject to + / - $1.00 rounding.
 

 
- 48 -

--------------------------------------------------------------------------------

 



 
SCHEDULE “A (1)”
 
Material Aral Liabilities and Contingent Aral Liabilities
 
Material Aral Liabilities
 

 
KZT '000
 
Payable Days
Contracting Parties
   
121-360 days
>360 days
25/06/2014
 
Batis-Munai LLP
586,648
 
369,933
216,714
BGP Geophysical Services
1,279,577
 
906,879
372,698
Great Wall (Kazakh-Chinese Drilling Company)
5,720,118
 
426,022
5,294,096
CNLC International Kazakhstan Inc  LLP
234,487
 
234,487
 
Emir Oil
234,900
 
76,900
158,000
Total
8,055,730
 
2,014,221
6,041,509



 


 
Contingent Aral Liabilities
 
Liability
Amount (in US$) 
 
Intereks Claim
400,000



 

 
- 49 -

--------------------------------------------------------------------------------

 



 
SCHEDULE “A (2)”
 
Groenzee CEL Sold Debt
 
Debt
Debt Holder
Obligor
Principal (US $)
Accrued Interest
(US $)
Total Amount Owed
(US $)
Groenzee CEL Sold Debt
Alpha Asia Enterprises Limited
Caspian Energy Limited
6,000,000
1,145,205 (as of 31 October 2014)
7,145,205



 
Security Granted under Groenzee CEL Sold Debt: Nil.
 


 


 

 
- 50 -

--------------------------------------------------------------------------------

 

SCHEDULE “B”
 
Schedule of Groenzee Asia Sixth Debt
 
Debt
Debt Holder
Obligor
Principal (US $)
Accrued Interest
(as of 31 October 2014)
(US $)
Total Amount Owed
(US $)
Groenzee Asia Sixth Debt
Asia Sixth Energy Resources Limited (“Asia Sixth”)
Groenzee B.V.
100,974,712
38,455,757
139,430,470



 
Security Granted under Groenzee Asia Sixth Debt: Nil.
 


 


 

 
- 51 -

--------------------------------------------------------------------------------

 

SCHEDULE “C”
 
Shareholders’ Agreement Term Sheet
 
(See Attached)
 


 

 
- 52 -

--------------------------------------------------------------------------------

 
 
Caspian Energy Inc. (the “Company”)
 
Terms of Shareholders’ Agreement
 


 
Basic Features of the Shareholders’ Agreement
Parties:
 
· The Company
 
 
· Meridian Capital International Fund (“Meridian”)
 
 
· Asia Sixth Energy Limited (“Asia Sixth”)
 
Meridian and Asia Sixth are collectively referred to herein as the “Principal
Shareholders”.
Purpose:
The Shareholders’ Agreement will set out the parties’ obligations and rights
regarding the governance of the Company and its subsidiaries following the
transactions of this Agreement.
Governing Law of the Shareholders’ Agreement:
Ontario, Canada
Governance of the Company
Board Composition and Quorum:
Subject to applicable Laws, the board of directors of the Company (the “Board”)
shall consist of up to seven members and the Company shall nominate as directors
at the first meeting of shareholders where the CEI Shareholders’ Approval (as
defined in the SPA) is sought, and every subsequent shareholder meeting where
directors are elected, the following nominees:
 
i.  two nominees of Asia Sixth (“Asia Sixth Nominees”), provided that Asia Sixth
(together with any affiliates thereof) continues to hold in aggregate not less
than 20% of the issued share capital of the Company; provided, further, that if
such aggregate holding is more than 10% but less than 20%, one Asia Sixth
Nominee only shall then be nominated and the size of the Board shall be reduced
by one member,
 
ii.    two nominees of Meridian (“Meridian Nominees”), provided that Meridian
(together with any affiliates thereof) continues to hold in aggregate not less
than 20% of the issued share capital of the Company; provided, further, that if
such holding is more than 10% but less than 20%, one Meridian Nominee only shall
then be nominated and the size of the Board shall be reduced by one member, and
 
iii.    two independent nominees agreed upon by Qualified Consent (defined
below) after consultation with the management of the Company (“Independent
Nominees”).
 
A seventh member of the Board being a member of the senior management of the
Company may be nominated at or after the Closing Date.

 
 
- 53 -

--------------------------------------------------------------------------------

 
 

 
The quorum for the Board to conduct business shall be two directors, at least
one of which must be an Asia Sixth Nominee and the other of which must be a
Meridian Nominee, provided that Asia Sixth or Meridian, as applicable, holds in
aggregate not less than 10% of the issued share capital of the Company at the
time. If required by applicable Laws, the quorum for the Board shall also
include one Independent Nominee.
 
Each Principal Shareholder shall vote their Common Shares in favour of the Asia
Sixth Nominees, Meridian Nominees and the Independent Nominees at any meeting
where directors are elected.
Qualified Consent
Means the consent or approval of each Principal Shareholder owning (together
with any affiliates thereof) 20% or more of the issued and outstanding share
capital of the Company. For that purpose, either Asia Sixth or Meridian may act
through any Asia Sixth Nominee or Meridian Nominee elected as a director.
Meetings of the Board:
The Board shall meet at least once every quarter on at least five business days’
notice, unless notice is waived by all members of the Board.
Committees of the Board:
Audit Committee: the committee will consist of not less than 3 members including
one of the Asia Sixth Nominees and one of the Meridian Nominees.
 
Other committees will be established in accordance with applicable Laws and,
subject thereto, their composition will be determined by Qualified Consent.
Reserved Matters:
Subject to applicable Laws and, in relation to directors, their fiduciary duties
(but without prejudice to the contractual obligations of the Shareholders (as
between themselves) to comply with the provisions hereof), the following matters
may not be taken without the approval of the Board (and, for such purpose,
references below to the “Company” shall be construed to include references to
each of the Company’s subsidiaries including APC):
 
1.  Approve the annual work program and budget.
 
2.     Make any acquisition which contemplates the payment by the Company of
more than US$500,000 other than any acquisition approved in the annual work
program and budget.
 
3.     Make any capital expenditures in excess of 10% of those approved in the
annual work program and budget.
 
4.     Abandon exploration wells or appraisal wells; or determine that a
discovery is a commercial discovery;
 
5.    Voluntary relinquishment of contract areas; amendments or extensions to or
termination of subsoil contracts and licenses (including exploration,
development and production contracts).
 
6.     Enter into any material agreement, outside the ordinary course of
business, the aggregate value of which is greater than 10% of the market
capitalization of the Company.
 
7.     Except for a “Debt Offering” (as defined in the SPA), the incurrence,
establishment, modification or cancellation of any debt for borrowed money or of
any liens or other security for debt (other than the drawdown or payments on
established bank lines approved by Qualified Consent).
 

 
 
- 54 -

--------------------------------------------------------------------------------

 
 

   
8.     Except for a “Debt Offering” (as defined in the SPA), issue or cancel any
debt, equity or convertible securities or options to acquire such securities.
 
9.     Institute, modify or terminate any profit sharing or similar incentive
arrangement for employees of the Company
 
10.   Make payment of any dividend or any other distribution to the shareholders
(on a pro rata basis).
 
11.   Increase the size of the Board to a number greater than seven.
 
12.   Create any committee of the Board or any change in a committee of the
Board.
 
13.   Appoint or terminate the CEO and/or CFO of the Company and the General
Director/Manager of APC.
 
14.   Change the auditors, any material accounting policy (unless such change is
required to comply with GAAP or IFRS) or fiscal year end of the Company or any
material subsidiary.
 
15.   Make any amendment to the Company’s stock option plan or incentive plan.
 
Subject to applicable Laws and, in relation to directors, their fiduciary duties
(but without prejudice to the contractual obligations of the Shareholders (as
between themselves) to comply with the provisions hereof), the following matters
may not be taken without the approval of the Board and Qualified Consent (and,
for such purpose, references below to the “Company” shall be construed to
included references to each of the Company’s subsidiaries including APC):
 
1.    The sale, assignment or transfer including any farm-out by the Company of
any material asset, interest or right including, without limitation, any subsoil
use right, or participating interests in any subsidiaries, but excluding any
sale, assignment or transfer approved in the annual work program and budget.
 
2.     Merger, amalgamation or joint venture of the Company or any of its
material subsidiaries with another third party entity.
 
3.    Continuation of the Company in to a jurisdiction in which the Company is
not currently organized or a material change in the nature of the business of
the Company or any material subsidiary.
 
4.     An amendment to the articles or by-laws of the Company.
 
5.     The filing of an application for bankruptcy protection or similar
procedures; and the winding-up, dissolution or reorganization of the Company.
 
6.    The purchase for cancellation, redemption or acquisition of any of the
Company’s securities by the Company, other than as required pursuant to the
constitutional documents of the Company.
 
7.     Entering into any non-arm’s length transactions or related party
transactions, including without limitation, any transaction with a director,
officer or employee of the Company or an affiliate of such person or any
transaction between the Company and any of the Principal Shareholders and any of
its affiliates.
 
8.     The establishment of any stock option or incentive plan including any
amount to be offered in such plan.

 
 
- 55 -

--------------------------------------------------------------------------------

 
 
Work Program and Budget and Reporting:
Work Program and Budget:
Subject to applicable Laws, at least 60 days before the beginning of each fiscal
year, the Company shall provide the Board with an annual draft work program
budget for the Company for approval by the Board (to include at least one
nominee director from each of Asia Sixth and Meridian). Such draft work program
and budget will include income statement, balance sheet and statement of changes
in financial position (including acquisitions and capital expenditures).
Reporting Requirements:
If the Company shall at any point cease to be a reporting issuer (and subject to
the applicable public disclosure requirements) then, subject to applicable Laws,
the Company shall provide to each Principal Shareholder, unless waived, so long
as such Principal Shareholder (together with any affiliates thereof) owns 10% or
more of the shares of the Company:
Monthly Financial Statements - within 10 days of the end of each month,
non-consolidated profit and loss statements and monthly cash flow statement and
balance sheet prepared by the Company and each of its subsidiaries;
Quarterly Financial Statements - within 30 days of the end of each calendar
quarter, consolidated profit and loss statements and cash flow statement and
balance sheet prepared by the Company; and
Board Materials - a complete package of all materials to be provided to the
Board with a detailed Chief Executive Officer’s report describing the affairs of
the Company at least 3 business days prior to any meeting of the Board.
Transfer of Shares
Permitted Transferee
Subject to applicable laws, rights of first refusal and tag-along rights would
be granted to each Principal Shareholder and in addition shall be granted (by
way of a separate agreement) to Firebird Global Master Fund Holdings, Ltd. and
Firebird Avrora Fund, Ltd when any Principal Shareholder or both Principal
Shareholders together sell and transfer no less than 10% of the shares in the
Company held by the selling Principal Shareholder or the two Principal
Shareholders in aggregate to a single or a group of investors in a single or a
series of transactions over a period of 6-months. Such rights shall not apply to
transfers to affiliates.
“Affiliate” to be defined as any entity of whom 20% or more of its economic
interest is directly or indirectly owned by the Principal Shareholder.
Termination
Any Principal Shareholder’s rights under the Shareholders’ Agreement shall
terminate if it (together with any affiliates thereof) ceases to hold 10% or
more of the issued share capital of the Company.



 


 



 
 
- 56 -

--------------------------------------------------------------------------------

 
SCHEDULE “D”
 
[Intentionally Deleted]
 


 


 

 
- 57 -

--------------------------------------------------------------------------------

 

SCHEDULE “E”
 
Forms of Aral Pre-emption Right Waivers
 
[on the letterhead Aral Petroleum Capital LLP]
 
To: ASIA SIXTH ENERGY RESOURCES LIMITED (“Asia Sixth”)
 
Address: [·]
 
Re: Sale of the participatory interest in Aral Petroleum Capital LLP
 
[·] 2014
 
Dear Sirs
 
We refer to your letter dated [●] 2014 regarding your intention to sell the
participatory interest in Aral Petroleum Capital LLP (“Partnership”) in the
total amount of 10% (ten per cent).
 
We hereby inform you that after consideration of your notice, the Partnership is
declining to exercise its pre-emptive right and declining to purchase the
participatory interest in the Partnership owned by Asia Sixth Energy Resources
Limited in the amount of 10% (ten per cent) under the existing foundation
agreement of the Partnership, the charter of the Partnership or otherwise.
 
The Partnership further unconditionally and irrevocably releases and waives Asia
Sixth from the compliance of the notification and other procedural requirements
relating to the exercise of our pre-emptive rights under the existing foundation
agreement of the Partnership, the charter of the Partnership or otherwise..
 
On behalf of Aral Petroleum Capital LLP
 


 
______________________
 


 
Name [●]
 
General Director
 


 


 

 
- 58 -

--------------------------------------------------------------------------------

 

SCHEDULE “2.1A”
 
Subscription Shares Breakdown
 


 

 
Percentage of Common Shares issued and outstanding immediately after Closing
Estimated number of Common Shares issued and outstanding immediately after
Closing(1)
Pedevco
5%
20,140,826
RJ Credit
5%
20,140,826
Giant Dragon
5%
20,140,826
Acap
9.9%
39,878,836
Asia Sixth
35.1%
141,388,599



 
(1) Note: the number of Common Shares issued is for illustrative purposes and
will change based on various circumstances, including the exercise of any
securities convertible in to Common Shares, and the conversion of the
indebtedness under the Short Term Loan Agreement. The numbers above currently
assumes that the full amount under the Short Term Loan Agreement has been drawn
down and converted into Common Shares.
 


 

 
- 59 -

--------------------------------------------------------------------------------

 



 
SCHEDULE “2.3A”
 
Terms of Asia Sixth Consideration Warrants
 
(See Attached)
 


 

 
- 60 -

--------------------------------------------------------------------------------

 

Consideration Warrant Calcaulations for Schedule 2.3A of the SPA
                   
Total number of Consideration Warrants
7,844,367
       
Consideration Warrant Ratio
150.00%
                        Note: For Consideration Warrants which track the terms
of any Warrant or Option, such Consideration Warrant is ONLY EXERCISABLE AFTER
the issuance of a Common Share under the Warrant or Option with the
corresponding exercise price and expiry date.
 
For Consideration Warrants which track RN Options, such warrant is ONLY
EXERCISABLE AFTER the issuance of the Common Shares following the satisfaction
of the criteria set forth in this table
                                                                 
Consideration Warrants corresponding to Warrants
     
Number of Consideration Warrants
Consideration Warrant Exercise Price
Expiry
Corresponding Warrant from which Consideration Warrant Terms are Based        
Holder / Certificate #
Amount
Exercise Price
Expiry
 
0
 $                          -
Wednesday, July 09, 2014
EXPIRED
0
 $                     -
Wednesday, July 09, 2014
 
0
 $                          -
Wednesday, July 09, 2014
EXPIRED
0
 $                     -
Wednesday, July 09, 2014
 
29,520
 $                 1.4067
Thursday, October 02, 2014
FB Avrora / 2012-C1
19,680
 $            1.4067
Thursday, October 02, 2014
 
29,520
 $                 1.4067
Thursday, October 02, 2014
FB Master / 2012-C2
19,680
 $            1.4067
Thursday, October 02, 2014
 
48,251
 $                 0.8726
Thursday, January 08, 2015
FB Avrora / 2012-D1
32,167
 $            0.8726
Thursday, January 08, 2015
 
48,251
 $                 0.8726
Thursday, January 08, 2015
FB Master / 2012-D2
32,167
 $            0.8726
Thursday, January 08, 2015
 
74,042
 $                 0.5693
Saturday, April 11, 2015
FB Avrora / 2013-A1
49,361
 $            0.5693
Saturday, April 11, 2015
 
74,042
 $                 0.5693
Saturday, April 11, 2015
FB Master / 2013-A2
49,361
 $            0.5693
Saturday, April 11, 2015
                 
Total Consideration Warrants based on outstanding Warrants
303,624
     
Average weighted exercise price
 
 $                             0.8285
   

 
 


Consideration Warrants corresponding to Options
   
Number of Consideration Warrants
Consideration Warrant Exercise Price
Expiry
Corresponding Option from which Consideration Warrant Terms are Based
     
Holder
Amount
Price
Expiry
30,000
 $                 2.0000
June 1, 2015
Maurizio Barnaba
20,000
 $            2.0000
June 1, 2015
55,500
 $                 1.8000
June 24, 2016
Maurizio Barnaba
37,000
 $            1.8000
June 24, 2016
75,000
 $                 1.9000
April 9, 2017
Maurizio Barnaba
50,000
 $            1.9000
April 9, 2017
60,000
 $                 2.0000
June 1, 2015
Michael Nobbs
40,000
 $            2.0000
June 1, 2015
55,500
 $                 1.8000
June 24, 2016
Michael Nobbs
37,000
 $            1.8000
June 24, 2016
75,000
 $                 1.9000
April 9, 2017
Michael Nobbs
50,000
 $            1.9000
April 9, 2017
75,000
 $                 0.9500
November 8, 2017
Michael Nobbs
50,000
 $            0.9500
November 8, 2017
75,000
 $                 0.7000
January 25, 2018
Michael Nobbs
50,000
 $            0.7000
January 25, 2018
112,500
 $                 0.5000
April 1, 2018
John Beveridge
75,000
 $            0.5000
April 1, 2018
60,000
 $                 2.0000
June 1, 2015
Brian Korney
40,000
 $            2.0000
June 1, 2015
195,000
 $                 1.8000
June 24, 2016
Brian Korney
130,000
 $            1.8000
June 24, 2016
150,000
 $                 1.9000
April 9, 2017
Brian Korney
100,000
 $            1.9000
April 9, 2017
225,000
 $                 0.9500
November 8, 2017
Brian Korney
150,000
 $            0.9500
November 8, 2017
225,000
 $                 0.7000
January 25, 2018
Brian Korney
150,000
 $            0.7000
January 25, 2018
30,000
 $                 2.0000
June 1, 2015
Gordon Harris
20,000
 $            2.0000
June 1, 2015
55,500
 $                 1.8000
June 24, 2016
Gordon Harris
37,000
 $            1.8000
June 24, 2016
75,000
 $                 1.9000
April 9, 2017
Gordon Harris
50,000
 $            1.9000
April 9, 2017
75,000
 $                 0.9500
November 8, 2017
Gordon Harris
50,000
 $            0.9500
November 8, 2017
75,000
 $                 0.7000
January 25, 2018
Gordon Harris
50,000
 $            0.7000
January 25, 2018
112,500
 $                 2.0000
June 1, 2015
William Ramsay
75,000
 $            2.0000
June 1, 2015
699,243
 $                 1.8000
June 24, 2016
William Ramsay
466,162
 $            1.8000
June 24, 2016
450,000
 $                 1.9000
April 9, 2017
William Ramsay
300,000
 $            1.9000
April 9, 2017
300,000
 $                 0.9500
November 8, 2017
William Ramsay
200,000
 $            0.9500
November 8, 2017
300,000
 $                 0.7000
January 25, 2018
William Ramsay
200,000
 $            0.7000
January 25, 2018
             
Total Consideration Warrants based on outstanding Options
3,640,743
   
Average weighted exercise price
 $                             1.4370
                                             
Consideration Warrants corresponding to RN Options
   
Maximum Number of Consideration Warrants
Consideration Warrant Exercise Price
Expiry
Corresponding RN Option from which Consideration Warrant Terms are Based
     
Holder
Maximum Amount of Common Shares Issuable
Condition
Expiry
3,000,000
 $                 0.0500
April 1, 2017
Roger Nutt
2,000,000
See Note 1
April 1, 2017
75,000
 $                 0.0500
April 1, 2017
Roger Nutt
50,000
See Note 2
April 1, 2017
225,000
 $                 0.0500
April 1, 2017
Roger Nutt
150,000
See Note 3
April 1, 2017
600,000
 $                 0.0500
April 1, 2017
Roger Nutt
400,000
See Note 4
April 1, 2017
             
Total Consideration Warrants based on outstanding RN Options
3,900,000
   
Exercise price
   
 $                             0.0500
                   
Note 1 - In respect of each well where, as a direct consequence of the services
provided by the Roger Nutt, the flow of petroleum in relation to such well when
measured in accordance with the Consulting Agreement dated Aurust 18, 2012 (as
amended from time to time) has a barrels of oil per day rate (“Bopd Rate”) in
excess of 2,000, CEI will issue 250,000 Common Shares in respect of such well.
 
Note 2 - If the volume weighted average  trading price of CEI’s Common Shares
(as quoted on the Toronto Stock Exchange (the “TSX”) or such other exchange on
which CEI’s Common Shares are listed) exceeds $25.00 for a period of not less
than 20 trading days, CEI will issue 50,000 Common Shares
 
Note 3 - If the volume weighted average  trading price of CEI’s Common Shares
(as quoted on the TSX) or such other exchange on which CEI’s Common Shares are
listed) exceeds $50.00 for a period of not less than 20 trading days, CEI will
issue 150,000 Common Shares
 
Note 4 - If the volume weighted average  trading price of CEI’s Common Shares
(as quoted on the TSX) or such other exchange on which CEI’s Common Shares are
listed) exceeds $100.00 for a period of not less than 20 trading days, CEI will
issue 400,000 Common Shares

 
 
- 61 -

--------------------------------------------------------------------------------

 
 
SCHEDULE “2.3B”
 
Allocation of Purchase Price
 


 
10% Aral Interest held by Asia Sixth (Asia Sixth Aral Interest)
$1
100% of all issued and outstanding Groenzee Shares held by Asia Sixth
$1
Purchased Debt:
 
Back-to-back for Loan assigned by Caspian
(2011 Acquisition)
$1
Back-to-back for Azden Loan
(2011 Acquisition)
$6,151,401
(Of which, $4,280,387 is principal & $1,871,014 is accrued interest till 31 Oct
2014)
Back-to-back for Groenzee Aral Debt (contributed since 2012 - assigned in 2013)
$28,785,589
(Of which, $22,480,000 is principal & $6,305,589 is accrued interest till 31 Oct
2014)
Back-to-back for Groenzee Aral Debt
(contributed since 2012)
$12,177,786
(Of which, $9,977,429 is principal & $2,200,357 is accrued interest till 31 Oct
2014)
TOTAL
$47,114,778



 


 


 

 
- 62 -

--------------------------------------------------------------------------------

 

SCHEDULE “6.1”
 
Key Terms of the Aral Financing Documents
 


 
Lenders
Sixth Energy and Meridian
Borrower
Aral
Loan Amount
up to US$21.5 million
Tenor
Three years from the date of the facility agreement (i.e. Closing Date).
Interest Rate
10% per annum
Proportion
Sixth Energy - 60% (which amount shall include the Interim Aral Loan)
 
Meridian - 40%
Security
Share pledges from Groenzee / CEI / CEL over 100% of the Aral Interests in
favour of the Lenders on a pro-rata basis
Subordination
The rights of all existing creditors (including Groenzee and CEI) of Aral under
all existing indebtedness owing by Aral shall be subordinated to the rights of
the Lenders under the present loan.
Lenders' obligation
1.    A Lender or Lenders' obligation to lend to Aral shall be terminated and
loans extended by it or them to be repaid immediately upon Lender(s) holding 75%
or more of the outstanding loan amounts serving a written notice to terminate
(the “Termination Notice”).
 
2.    There shall be no early repayment by Aral unless there is an event of
default for Indebtedness and the amount subject to the event of default exceeds
US$5 million.
 
3     The Termination Notice served by any one Lender shall be served to Aral
and all other Lenders simultaneously and other Lenders would have an option to
terminate their respective lending obligations upon receipt of such Termination
Notice. However, upon the termination of a Lender’s lending obligations, Aral
has the right to secure an equal amount of loan from any other lenders,
including any remaining Lender(s) under the present loan, so as to ensure that
the facility made available to Aral will not be less than US$21.5 million. Any
new lender of Aral will be subject to the same terms and conditions of the
present loan.
 
3.    The share pledges and the subordination arrangements will be terminated
upon full repayment of the outstanding loan amounts owing to each Lender.
Other key provisions
1.    Save as otherwise provided above, all decisions under the Aral Financing
Documents shall be decided by any Lender(s) holding 75% or more of the
outstanding loan amounts.
 
2.    Any amendment to or waiver of the Aral Financing Documents requires
written consent from the Lender(s) holding 75% or more of the outstanding loan
amounts.
 
3.    Aral shall be responsible for applicable withholding tax on interest
payment in Kazakhstan.
Drawdown
Drawdown notice shall be served by Aral to all Lenders simultaneously and
acknowledged by one director from Asia Sixth and/or Meridian.



 

 
- 63 -

--------------------------------------------------------------------------------

 
